Citation Nr: 0410948
Decision Date: 04/26/04	Archive Date: 07/21/04

Citation Nr: 0410948	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  93-09 024	)	DATE APR 26 2004
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chorioretinits and 
uveitis, with blindness.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinits and uveitis.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 1946.

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from the VA Regional Office (RO) located in Houston, Texas.

By way of history, the Board, in decisions dated in March 1969, 
September 1979, March 1986 and June 1989, denied entitlement to 
service connection for bilateral uveitis and chorioretinits; in 
the March 1986 and June 1989 decisions, the Board also denied 
entitlement to service connection for blindness.  By rating 
decision dated in September 1992, the RO found that no clear and 
unmistakable error (CUE) existed in prior Board determinations 
that denied service connection for chorioretinits and uveitis, 
and/or blindness.  The veteran appealed to the Board.

In a March 1995 decision, the Board concluded that the prior Board 
decisions which denied service connection for chorioretinits and 
uveitis with blindness were final and were not the product of CUE.  
The veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a Memorandum 
Decision, of April 10, 1996, the Court affirmed the Board decision 
as to the issues it considered.  However, the Court noted that 
there had been an unadjudicated claim to reopen the matter of 
service connection for the veteran's eye disability before the 
Board and remanded the case to the Board on that matter.  In July 
1996, the Board remanded the matter to the RO for initial 
adjudication.  The RO denied reopening the claim and returned the 
case to the Board.

In a June 1998 decision, the Board reopened the veteran's service 
connection claim and remanded it for de novo review by the RO.  
Further, the Board directed the RO to issue a statement of the 
case addressing the claim for benefits under 38 U.S.C.A. § 1151.  
The RO issued a statement of the case and the veteran perfected 
his appeal. The RO continued to deny direct service connection for 
the veteran's eye disorders.

In a May 2000 decision, the Board denied the claims of entitlement 
to service connection for chorioretinits and uveitis, with 
blindness, and entitlement to benefits under 38 U.S.C.A. § 1151 
for chorioretinits and uveitis, with blindness.  The veteran 
appealed to the Court.  In March 2001, the VA General Counsel 
filed a Motion for Remand and to Stay Proceedings, requesting that 
the Board's decision be vacated and the case remanded for 
readjudication in light of the Veterans Claims Assistance Act of 
2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Later that month, the Court granted the motion and the case was 
remanded to the Board.

On December 21, 2001, the Board issued a decision that denied the 
appeal of the claim of service connection for chorioretinits and 
uveitis, with blindness and the claim for benefits under 38 
U.S.C.A. § 1151 for chorioretinits and uveitis with blindness.

In a separate order, the Board has undertaken to vacate its 
December 21, 2001 decision.


FINDINGS OF FACT

1.  In November 2001, the veteran's widow filed a VA form 21-534, 
application for dependency and indemnity compensation, death 
pension and accrued benefits by a surviving spouse or child, with 
the RO.  She also submitted a copy of the veteran's death 
certificate showing that he died on October [redacted], 2001.

2.  The Board had no knowledge of the veteran's death at the time 
it issued the December 21, 2001 decision on the issue of service 
connection for chorioretinits and uveitis with blindness and 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinits and uveitis with blindness. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction 
to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 21, 2001, the Board issued a decision addressing the 
veteran's claim of service connection for chorioretinits and 
uveitis with blindness and entitlement to benefits under 38 
U.S.C.A. § 1151 for chorioretinits and uveitis.

While the Board was adjudicating the veteran's claims on appeal, 
it appears that the veteran's widow filed a claim at the RO for 
benefits in November 2001.  She stated that the veteran died on 
October [redacted], 2001.  She submitted a Certificate of Death that 
confirmed the reported date of the veteran's death.

The veteran's death prior to the Board's December 21, 2001 
decision deprived the Board of jurisdiction over the matter on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2003).  Because the Board was without jurisdiction to 
render the December 21, 2001 decision, that decision has been 
VACATED by a separately issued Board Order to Vacate.  See 
generally, 38 C.F.R. § 20.904 (2003).

As a matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 
(1994).

The appeal for service connection for chorioretinits and uveitis 
with blindness and entitlement to benefits under 38 U.S.C.A. § 
1151 for chorioretinits and uveitis have been rendered moot by 
virtue of the death of the veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2003).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought by 
a survivor of the veteran.  38 C.F.R. § 20.1106 (2003).  


ORDER

The appeal for entitlement to service connection for 
chorioretinits and uveitis, with blindness, and the claim for 
benefits under 38 U.S.C.A. § 1151 for chorioretinits and uveitis 
with blindness, is dismissed.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



Citation Nr: 0127607	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  93-09 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chorioretinitis and 
uveitis, with blindness. 

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinitis and uveitis, with blindness. 


REPRESENTATION

Appellant represented by:	Peter Link, Blinded Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) located in 
Houston, Texas.

By way of history, the Board, in decisions dated in March 
1969, September 1979, March 1986 and June 1989, denied 
entitlement to service connection for bilateral uveitis and 
chorioretinitis; in the March 1986 and June 1989 decisions, 
the Board also denied entitlement to service connection for 
blindness.  By rating decision dated in September 1992, the 
RO found that no clear and unmistakable error (CUE) existed 
in prior Board determinations that service connection for 
chorioretinitis and uveitis, and/or blindness, was not 
warranted.  The veteran appealed to the Board.  

In a March 1995 decision, the Board found that the prior 
Board decisions were final and could be reviewed only on 
reconsideration; thus, the Board denied the claim of CUE.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a Memorandum Decision, of April 10, 1996, the 
Court affirmed the Board decision as to the issues it 
considered.  However, the Court noted that there had been an 
unadjudicated claim to reopen the matter of service 
connection for the veteran's eye disability before the Board 
and remanded the case to the Board on that matter.  The Board 
then remanded the matter to the RO for initial adjudication.  
The RO denied reopening the claim and returned the case to 
the Board.  

In a June 1998 decision, the Board reopened the veteran's 
service connection claim and remanded it for de novo review 
by the RO.  Further, the Board directed the RO to issue a 
statement of the case addressing the claim for benefits under 
38 U.S.C.A. § 1151.  The RO issued a statement of the case 
and the veteran perfected his appeal.  The RO continued to 
deny direct service connection for the veteran's eye 
disorders.  

In a May 2000 decision, the Board denied the claims of 
entitlement to service connection for chorioretinitis and 
uveitis, with blindness, and entitlement to benefits under 
38 U.S.C.A. § 1151 for chorioretinitis and uveitis, with 
blindness.  The veteran appealed to the Court.  In March 
2001, the VA General Counsel filed a Motion for Remand and to 
Stay Proceedings, requesting that Board's decision be vacated 
and the case remanded for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Later that month, the 
Court granted the motion and the case was remanded to the 
Board.

In another matter, in June 2000 the Board dismissed the 
veteran's claim of clear and unmistakable error in the March 
1969 Board decision on the basis that the motion had been 
withdrawn.

The Board notes that in a VA Form 9, received in June 1999, 
the representative argued that the RO violated Leo v. Brown, 
8 Vet. App. 410 (1995), by providing copies of relevant 
documents to the nearest office of the designated service 
organization rather than to the address specified on DVA Form 
21-22.  However, the veteran's multiple claims files were 
sent to the representative in September 1999 for review prior 
to the submission of argument in October 1999.  Accordingly, 
there is no procedural due process violation.  

In that same VA Form 9, the representative also argued that 
the RO violated the Court's holding in Thurber v. Brown, 
5 Vet. App. 119 (1993) in refusing to provide copies of cited 
treatises to the veteran and, instead, advising him that 
Thurber applies only to the Board.  The representative asked 
the Board to "rule" on whether the RO had to comply with 
Thurber.  Thurber is limited to Board adjudications.  Id. at 
126.  Specifically, the Court stated that it expressed no 
view as to applicability of Thurber to other VA 
adjudications.  Id.  In any event, during the course of this 
appeal, the veteran has been made aware of the contents of 
the texts cited by the RO and the representative had an 
opportunity to review the claims file that contains the 
material.  Therefore, no procedural due process violation is 
shown. 

Additionally, the veteran has raised various claims that have 
not been adjudicated by the RO.  In a November 1979 rating 
decision, service connection was denied for arthritis of 
multiple joints.  In a June 1992 statement, the veteran 
indicated that he was seeking service connection for the 
following: degenerative spinal disc, degenerative arthritis 
of fracture locations, arthritis of all joints, and paranoid 
schizophrenia.  In a December 1997 VA Form 9, the 
representative explicitly raised the issue of service 
connection for glaucoma, a separate disorder from the ones 
that are the subject of this appeal.  In a February 1999 
statement to a congressman, which was received by the RO, the 
veteran indicated that he had residuals of a fractured hip 
and two compressed, fractured vertebrae, which were related 
to service.  In a March 2001 statement, he indicated that he 
was seeking increased ratings for his service-connected 
disabilities and that he was seeking service connection for 
post-traumatic stress disorder.  These matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate this claim.  
The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of this appeal, and 
the RO obtained a medical opinion addressing whether 
chorioretinitis and uveitis were related to the veteran's in-
service eye injury or to the alleged alcohol injection 
performed at a VA facility.

2.  The preponderance of the competent, credible and 
probative evidence shows that the veteran did not have a 
chronic eye disorder during active service and that 
chorioretinitis and uveitis, with blindness, are of post-
service onset and are not otherwise related to active 
service.  

3.  The preponderance of the competent, credible and 
probative evidence shows that the chorioretinitis and 
uveitis, with blindness, were not caused or worsened by any 
VA treatment in the form of a claimed alcohol injection.


CONCLUSIONS OF LAW

1.  Chorioretinitis and uveitis, with blindness, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102 and 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Chorioretinitis and uveitis, with blindness, were not 
incurred or aggravated as a result of VA treatment.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102 and 3.159); 38 C.F.R. §§ 
3.102, 3.358 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in February 1946, while 
stationed in Okinawa, the veteran incurred injuries to the 
head, left shoulder, right eye, nose and right hip when the 
weapons carrier in which he was riding overturned, throwing 
him out.  He was hospitalized from February 24 to April 12, 
1946.  On admission, he was not unconscious; he was able to 
communicate and stated that he was unable to remember any 
details of the accident.  He had a laceration, about 5 
centimeters in length, through the right upper eyelid that 
severed some of the orbicularis oculi and levator palpebra 
muscles and exposed frontal bone.  In the right eye, there 
was considerable periorbital ecchymosis and edema along with 
a subconjunctival hemorrhage.  There were several smaller 
lacerations on the right eyelid.  He was able to move his 
right eyeball in all directions, and there was no injury to 
the right cornea or globe.  In the left eye, there was 
extensive periorbital ecchymosis and edema.  There was also a 
hematoma superior to the left eyelid.  Both pupils were 
round, regular and equal.  

Later that day, the right eyelid and eyebrow were sutured.  
In the operation report, it was noted that there was no 
visible or palpable evidence of fracture.  Post-operatively, 
the veteran's condition was fair.  Also, skull x-rays were 
negative for evidence of fracture.  

On February 25, the veteran was placed on the serious list 
and special watch order due to an intracranial injury.  He 
was conscious and complained of pain in the right eye.  
Physical examination revealed that the pupils were round, 
regular and equal, and that there was still evidence of 
marked periorbital ecchymosis bilaterally.  On February 28, 
he reported that one of his eyes felt much better.  The 
sutures were removed, and the wound was clean and well 
healed.  He was able to open his eyelid satisfactorily.  By 
March 5, it was noted that he was asymptomatic except for the 
left clavicle pain.  On March 12, it was indicated that he 
was completely asymptomatic.  Subsequent to the removal of a 
pin in the left clavicle, he was discharged to duty on April 
12.  His June 1946 separation examination revealed bilateral 
uncorrected vision of 20/20.  His pupils were equal, round 
and reactive to light and accommodation, color perception was 
normal, and there was no evidence of disease or anatomical 
defects of the eyes. 

Service department records reflect a March 7, 1946, statement 
by the veteran in regard to the motor vehicle accident, 
indicating that it occurred when he and some other servicemen 
were returning for 1300 muster after sightseeing.  The 
vehicle in which he and the other servicemen were traveling 
overturned as it went down a hill.  

A service department document reflects that the veteran 
received the American Area Campaign Medal, the Asiatic 
Pacific Campaign Medal, and the World War II Victory Medal.  
He did not receive any combat citations or medals.

In or around June 1956, the veteran filed a claim for VA 
compensation benefits mentioning multiple disabilities 
include an injury to the right eye in February 1945.  He did 
not report having received any relevant post-service medical 
care. 

In January 1957 the veteran was afforded VA general medical 
and special eye examinations in connection with his claim.  
On the general medical examination he provided a history of a 
motor vehicle accident in 1946, which resulted in injuries 
that included a laceration to the right upper eyelid.  He 
complained of minor sensations in the skin area of the eyelid 
and forehead.  The examiner noted a "little scarring" of 
the upper right eyelid which was not disfiguring and could 
barely be seen when the eyes were open.  The diagnosis was 
right eyelid scar, residuals, mild.  On the special eye 
examination, the veteran's history of a laceration to the 
right eyelid during service was noted.  The veteran 
complained of ocular discomfort in the right eye.  
Examination revealed that the veteran's pupils were round, 
equal and reactive to light and accommodation.  The examiner 
noted an "almost imperceptible" scar on the right upper 
eyelid, causing no dysfunction in eyelid opening or closing.  
The conjunctivae, corneas, irises and lenses were normal, and 
media were clear.  Vessels, retinae, muscles and ocular 
tension were normal.  The right disc was normal.  The left 
disc contained a few medullated nerve fibers, stated to be 
congenital and not resulting in disability.  The veteran's 
uncorrected vision was 20/20 bilaterally.  The diagnosis was 
normal ocular status.  

By a rating decision dated in March 1957, the RO established 
service connection for a laceration scar to the right upper 
eyelid and assigned a zero percent evaluation, effective June 
13, 1956.

An April 1958 medical certificate from J. Withers, M.D., 
mentions a deviated nasal septum but not the veteran's eyes.  
A medical certificate from T. Kinder, M.D., dated in May 
1958, notes a history of headaches and vertigo following a 
"skull fracture in 1945" and includes a diagnosis of 
painful cicatrix of the right upper eyelid. 

VA outpatient treatment records reflect that on 
March 30, 1959, the veteran complained of pain in his right 
eye, radiating to the back of his head.  Examination revealed 
large scarring of the right upper eyelid.  The veteran's 
right eye uncorrected vision was 20/20 minus two as compared 
to 20/20 minus one in the left eye.  Intraocular tension 
averaged 21.1 in the right eye and 26.4 in the left.  The 
diagnoses were right-sided paresthesia with a possible 
central nervous system or neuritic etiology, and possible 
glaucoma.  He was next seen on April 14, 1959, for similar 
complaints and reported experiencing dizziness when stooping.  
Intraocular tension averaged 28.5 in the right eye and to 
37.2 in the left eye.  The veteran was given a trial of one- 
percent Pilo, used to treat glaucoma, and referred for a 
neurological consultation, which later had to be canceled.  
On June 12, 1959, it was noted that in an effort to help him, 
the veteran needed to be seen again to rule out possible 
glaucoma and to check his visual fields.

In December 1961, the veteran presented for a VA examination, 
complaining of right-sided head numbness.  The VA examiner 
noted a "[f]aint healed scar (barely visible) - 3/4" long, 
middle of R[ight] eyebrow."  The veteran's pupils were equal 
and reactive to light and accommodation.  External ocular 
movements and fundi were normal.  The diagnoses included a 
healed laceration of the right upper eyelid. An orthopedic 
examiner noted a 1/2 inch oblique scar of the right upper lid.  

In a March 1962 letter to the veteran, A. Para, M.D., 
referred to a request he had made in 1961 for the veteran to 
be afforded a neurological study as it was Dr. Para's belief 
that the veteran had suffered a sub-dural hemorrhage about 15 
years earlier.  Dr. Para questioned why the veteran did not 
get the neurological study requested from VA at that time and 
stated that the veteran still needed a competent 
neuropsychiatric examination.  

A medical certificate signed in May 1962 by L. Salinger, 
M.D., indicates that he saw the veteran once, in July 1958, 
for recent onset dizziness and vertigo, and that the eyes, 
including eyegrounds, were normal on examination.  

A May 1962 VA medical record reflects that the veteran's 
intraocular pressure was 14.6 in the right eye and 18.9 in 
the left eye.  These findings were considered normal.

From August to December 1962, the veteran was hospitalized at 
a VA facility with complaints of right-sided numbness among 
other complaints.  He gave a history of an in-service skull 
fracture and nasal fracture and having been unconscious for 
two days.  He reported post-service headaches, extending from 
his front parietal area to his right upper eyelid.  Physical 
examination revealed extreme tenderness to light touch in the 
supraorbital area.  There were no masses or contusions, and 
no bruit was elicited.  Extraocular movements were full and 
intact, without nystagmus noted.  Pupils were equal and 
reactive.  Funduscopic examination was normal, except for an 
area of depigmentation in the left retina, adjacent to the 
optic disc at one and five o'clock positions.  Skull X-rays 
were essentially normal, and repeat skull X-rays were normal.  
The final clinical diagnosis was encephalopathy due to remote 
trauma manifested by headaches, paresthesia and muscular 
weakness with psychophysiologic musculoskeletal reaction. 

By a January 1963 rating decision, the RO increased the 
evaluation assigned to the veteran's service-connected right 
eye scar, from zero percent to 10 percent.  The RO denied 
entitlement to service connection for encephalopathy due to 
remote trauma with psychophysiologic musculoskeletal 
reaction.

In a statement received in January 1963, the veteran reported 
that the doctor who treated him during his recent 
hospitalization told him that he had fractured his skull 
during service.  In a supplemental report to the August to 
December 1962 hospitalization, dated February 27, 1963, the 
VA doctor who had treated the veteran during his 
hospitalization noted that the veteran had reported 
incurrence of a fractured skull at the time of injury to the 
clavicle and eye, but that an initial and repeat skull series 
were both normal.

VA outpatient records reflect that on May 14, 1963, the 
veteran complained of pain on the left side of the head, 
mostly the eye and the ear, and of a worse pain above the 
right eye in the area of a scar and old injury.  It was noted 
that there was hypersensitivity in the area of the right 
supraorbital nerve.  Intraocular tension averaged 14.7 in the 
right eye and 22.5 in the left eye.  It was noted that the 
recent eye, ear, nose and throat diagnosis was suspicions of 
glaucoma and that one-percent Pilo had been prescribed.  On 
May 24, 1963, findings on an eye examination were somewhat 
suggestive of bilateral glaucoma.  Intraocular tension 
pressure was 15.9 and 17.3 in the right and left eyes, 
respectively.  

In June 1963, D. Freeman, M.D., a neurosurgeon, evaluated the 
veteran for complaints that included right-sided head pain.  
The veteran gave a history of an in-service jeep accident 
that rendered him unconscious "for some two days or so" 
during which his right eye was operated on.  The veteran 
reported right supraorbital numbness, with occasional 
stabbing pain, and headaches since then.  Examination 
revealed that the fundi, extraocular movements and pupils 
were normal.  There was a scar on the right eyelid and under 
the right eyebrow with some contracture and "extreme 
tenderness" in that area.  He also had hypesthesia and 
hyperalgesia over the distribution of the right supraorbital 
nerve.  Dr. Freeman determined that as a result of in-service 
injury, the veteran received (1) a cerebral concussion based 
on his account of having been unconscious, with complete 
recovery; (2) a contusion of the right supraorbital nerve 
with remaining tenderness and hyperalgesia, likely permanent; 
and (3) an injury to the right eye, the nature of which was 
not presently discernible, except perhaps to the eyelid since 
there was residual scarring of the right upper eyelid.  Dr. 
Freeman indicated that he did not know whether the veteran 
fractured his skull during the in-service injury.

VA medical records show that on August 6, 1963, the veteran 
reported having eye pain, especially in the morning, and that 
he bumped into things.  The veteran stated that he was able 
to see all right but believed his vision was abnormal.  The 
examining physician questioned whether the veteran's visual 
fields could be restricted per glaucoma or whether the 
veteran was experiencing prodromata of migraine.  It was 
noted that intraocular tension had been normal in May 1963.  
A September 11, 1963, progress note contains a notation that 
repeated eye tests for glaucoma were negative.

In a statement dated in April 1964, N. Montgomery, M.D., 
stated that it was possible that some of the veteran's 
"present symptoms" were directly related to his in-service 
head injury.

VA outpatient treatment records reflect that in May 1964 the 
veteran complained of pain in the left ear, left nose and 
left side of the face.  Treatment for discomfort included 
"Alc."  In June 1964, it was noted that he had received 
vitamin B12 injections from VA, apparently for complaints of 
left sided pains. 

A VA psychology report dated in June 1964 includes a notation 
of the veteran's complaints of pain in his left eye and the 
right side of his head of several years' duration.  The 
impression was chronic brain syndrome associated with trauma 
and psychophysiologic musculoskeletal and skin reaction.

A medical certificate signed in September 1964 by I. Krishna, 
M.D., reflects that the veteran complained of pain over the 
forehead and the right eye and that there was a deformity of 
the right eyelid.  Symptoms were some tenderness of the 
frontal sinuses and some nasal discharge.  The diagnoses were 
refractive error and chronic sinusitis.

J. Viada, M.D., evaluated the veteran in November 1964, 
noting that he reported right sided head discomfort and left 
sided headache for 18 months.  It was also noted that he had 
had a head injury in service with loss of consciousness and 
suturing over the right eye.  Neurological examination was 
within normal limits except for apparent hyperesthesia of the 
right hemicranium and apparent hypersensitivity on percussion 
over the right ophthalmic division of the fifth cranial 
nerve.  The diagnoses were hyperesthesia of the scalp, right 
hemicranium (apparent) (moderate) of functional origin; 
possibly related to neuroma of the ophthalmic branch of the 
fifth cranial nerve; (chronic) (moderate) left-sided 
headaches of functional origin; and negative skull films.

In October 1965, the veteran was admitted to VA psychiatric 
care for observation and evaluation.  Skull X-rays and a 
neurological examination were negative.  The discharge 
diagnoses were chronic conversion reaction, and mild chronic 
brain syndrome, etiology undetermined.

By rating decision dated in November 1965, the RO established 
service connection for mild chronic brain syndrome and 
assigned a 10 percent evaluation, effective November 6, 1963.

In December 1965, the RO received a medical certificate from 
Dr. Viada noting that the veteran had been in a car accident 
twenty years earlier and had a six-month history of right-
sided headaches.  Dr. Viada reported that a neurological 
examination was negative and that the veteran had a neuroma 
of the right supraorbital nerve.  Skull X-rays were negative.  
The diagnosis was mild, chronic, traumatic neuroma of the 
right supraorbital nerve.

The March 1969 Board decision refers to an application for VA 
hospitalization, dated in November 1966 and signed by A. 
Para, M.D., wherein Dr. Para diagnosed right supraorbital 
neuralgia and recommended injection of the right supraorbital 
nerve.  That document is not in the claims files. 

In February 1968, the veteran was admitted to the Houston, 
Texas, VA hospital with complaints of blurred vision, right 
eye greater than the left eye, of eight months' duration.  It 
was noted that there was no history of ocular trauma, eye 
inflammation or surgical procedures on his eyes, and no 
history of any significant pain accompanying loss of vision.  
The veteran's past medical history was deemed 
noncontributory.  

Examination revealed that the veteran had right eye 
uncorrected vision of 20/25 minus two, unimproved with 
pinhole, and left eye uncorrected vision of 20/20.  
Intraocular tension was seven with a 5.5 gram weight, 
bilaterally.  Extraocular muscle function was normal.  He was 
orthophoric for distance and near vision.    Examination of 
the eyelids and conjunctivae revealed no lesions.  Slit lamp 
examination revealed clear corneas, deep-and-clear anterior 
chambers, no iris lesions, clear lenses, and three plus cells 
in the vitreus.  Funduscopic examination revealed bilateral, 
active posterior pole choroidoretinitis and peripapillitis, 
more marked in the right eye than the left eye.  Bilateral 
sheathing of the vessels was also noted.  A full uveitis 
survey was completely negative except for a positive blood 
fluorescent treponemal antibody - antibody screen (FTA-ABS).  
He was discharged on medications, with appointment for 
follow-up.  The diagnostic impression on discharge was 
bilateral posterior pole chorioretinitis of probable luetic 
etiology.

A March 1968 medical certificate from J. Kuppinger, M.D., 
reflects that the veteran was evaluated that month for 
complaints of blurred vision.  Examination revealed haze in 
the vitreous and edema of the retina.  The diagnoses were 
chronic optic neuritis and retinitis.  In an accompanying 
March 1968 form, which appears to be for insurance purposes, 
Dr. Kuppinger noted having first treated the veteran in 
October 1967 and then on subsequent occasions.  Dr. Kuppinger 
reported that the veteran had optic neuritis and retinitis of 
the right eye; that the disease had been contracted two weeks 
prior to the veteran's first visit; and that the origin of 
the disability was unknown.   

In a March 1968 form, apparently completed for insurance 
purposes, E. Griffey, M.D., indicated that the veteran had 
posterior uveitis of the right eye of undetermined etiology 
and possible multiple sclerosis.  The origin of the disease 
was unknown, as was its time of onset.  Dr. Griffey reported 
that he had first treated the veteran on September 27, 1967, 
and that the veteran had other chronic or constitutional 
disorders of an old war wound to the left clavicle and an old 
scar above the right eye.  

From March to June 1968, the veteran received VA outpatient 
treatment for his eye disorder.  In March and June, 
examinations of the fundi revealed the presence of yellowish 
posterior pole lesions.  Also, in June the impression was 
active uveitis.

In letters to VA, a United States Senator, and a Member of 
Congress written by the veteran during the spring and summer 
of 1968, he attributed his progressive loss of vision to his 
in-service head injury, with no mention of any VA alcohol 
injection.  

The veteran was hospitalized at the Houston, Texas, VA 
Hospital, from July to August 1968 for observation and 
evaluation of his alleged chronic brain syndrome, which was 
diagnosed on discharge as chronic conversion disorder.  
During that hospitalization, he underwent an eye evaluation 
in August.  It was noted that the veteran had a history of 
right upper lid laceration during service in 1946, without 
loss of vision or other ocular problems at that time.  It was 
indicated that he had no other past history of eye trauma, 
surgery or inflammation, and that a year ago he developed 
blurred vision and floaters in both eyes, more severe in the 
right.  The examining physician noted the results of 
evaluation in February 1968 - posterior chorioretinitis and 
uveitis of unknown etiology with the possibility of a 
syphilitic etiology based on positive FTA-ABS laboratory 
testing.  The examiner noted that the veteran was last seen 
at VA in June and did not follow through with recommended 
medications, having been taken off them by his private doctor 
three weeks earlier.  

Examination revealed that visual acuity in the right eye was 
20/50, corrected to 20/40 with pinhole.  Visual acuity in the 
left eye was 20/25, with no correction with pinhole.  Near 
vision was 20/100 bilaterally, corrected to 20/30 plus two at 
near.  Intraocular tension was 5 right eye, and 5.5 left eye.  
There was a slight retraction of the right upper lid 
secondary to an old scar, with full extraocular muscles and 
no diplopia.  The veteran's pupils reacted briskly and 
equally to light and accommodation, and visual fields were 
full bilaterally.  Slit lamp examination revealed clear 
corneas, anterior chambers, lenses and irises, without any 
lesions seen.  There was a posterior vitreous attachment of 
the right eye, with three-plus vitreous cells in the right 
eye and two-plus cells in the left eye.  Fundus examination 
revealed acute choroiditis with yellowish lesions at the 
posterior pole, several of which were active and several of 
which were old.  The margins of the disks were somewhat 
indistinct bilaterally, but appeared otherwise normal.  There 
was questionable vascular sheathing and arteriolar narrowing.  
There were no significant peripheral lesions.  The 
impressions were the following: (1) old right upper lid 
laceration scar, no interference with ocular function, 
service-connected; and (2) posterior uveitis and 
chorioretinitis, possible syphilitic in etiology, active, 
nonservice-connected. 
 
In a September 1968 statement, the veteran stated that he had 
been hospitalized in November 1966, at the Houston, Texas, VA 
Hospital, during which time a Dr. Alford ordered another 
doctor to give the veteran an alcohol injection for pain 
caused by nerve damage on the top of his eye.  The veteran 
stated that the injection helped for a year but that he was 
now blind due to the injection.  

In an October 1968 medical certificate, Dr. Withers noted 
that the veteran had an alcohol injection at VA, "presumably 
into [the] orbit" of the right eye and that shortly 
thereafter his vision worsened.  Dr. Withers indicated that 
on February 17, 1967, vision was 20/20 bilaterally and that 
on October 21, 1968, it was 20/200, right eye, and 20/80 left 
eye.  Physical findings included a "tissue paper" 
appearance of vitreous bodies in both eyes, some mottling of 
the retinas, clear lenses, pupils reacting sluggishly to 
light, and no external inflammation.  Dr. Withers indicated 
that since the veteran had a history of good vision before 
the injection, there appeared to be a causative relationship 
between the injection and the degenerative condition of the 
eyes.  Dr. Withers' diagnosis was progressive degeneration of 
the vitreous, and possibly the retinas, due to an alcohol 
injection.  Dr. Withers indicated that it did not appear that 
the veteran had multiple sclerosis or optic neuritis. 

In an October 1968 medical certificate, Dr. Krishna noted 
that the veteran had had a loss of vision for a year, with 
sudden onset in the right eye and a slow onset in the left 
eye.  His current vision was light perception in the right 
eye and 20/400 in the left eye.  Dr. Krishna's diagnosed 
right eye optic neuritis with possible detachment of the 
retina, and left eye optic neuritis with edema of the macula 
and possible degenerative changes.

In October 1968, the veteran and his brother presented 
testimony at an RO hearing relevant to the claim of 
entitlement to service connection for an eye disorder.  The 
veteran stated that Dr. Withers believed his defective vision 
was due to an injection he received about three years 
earlier.  The veteran expressed his own opinion that his 
visual loss was due to the in-service injury to his eyelid.  
October 1968 Hearing Transcript.

In a medical report prepared by Dr. Withers for the Texas 
Education Agency, Disability Determination Division, received 
by the RO in late 1968, he indicated that the veteran's 
diagnosis was bilateral chronic uveitis that probably 
resulted from a VA alcohol injection in the right orbit.  Dr. 
Withers noted that a blood serology test for syphilis in 
November 1968 was negative.  Dr. Withers indicated that he 
did not think that the veteran had optic neuritis or multiple 
sclerosis. 

In a November 1968 statement to a Member of Congress, Dr. 
Withers reported that he examined the veteran on February 17, 
1966, February 29, 1967, and October 12, 1968, and stated his 
firm belief that this was a case of an injury due to VA 
treatment.  Dr. Withers reported a history that on or about 
December 17, 1966, the veteran received an injection of 
alcohol into the right orbit at a VA hospital for relief of 
pain from a service-connected disability.  Dr. Withers 
indicated that three months following the injection the 
veteran's vision was approximately 20/20 JI, but that he 
complained of increased cloudiness in the right eye.  There 
appeared to be a vascular difficulty with the right choroid 
and retina and the veteran was given conservative medication.  
Reported on October 2, 1968, the veteran's vision was 20/200, 
right eye, and 20/80, left eye.  Also there was a tissue-
paper-like condition of the vitreous of each eye, especially 
the right.  Dr. Withers noted the previous diagnoses of 
multiple sclerosis and optic neuritis, and indicated that the 
pathology did not resemble either condition and that the 
veteran did not presently show any symptoms of multiple 
sclerosis.  It was Dr. Withers' opinion that the alcohol 
probably damaged the vital vessels to the retina and choroid 
with resultant vitreous cloudiness.  

In sworn statements of December 1968, three acquittances of 
the said that after returning from VA treatment sometime in 
1966, the veteran had a black eye, which he explained was due 
to an alcohol injection given as treatment.  Those statements 
are essentially identical.

In a statement of December 1968, M. Landin, O.D., reported 
that examination of the veteran revealed a scar and 
indentation over the right orbit that were sensitive to the 
touch.  The veteran's pupils constricted very slowly to light 
and not at all to accommodation.  The corneas and sclerae 
were normal.  Fixation was off center.  Internal examination 
of the right eye revealed a transparent cornea and a clear 
lens.  There were posterior capsule opacities and vitreous 
dust-like opacities.  The retina was hazy.  The vessels were 
thin and at places disappeared.  The optic nerve disc was 
faint.  The internal examination of the left eye was the same 
as the one of the right eye except that the media were not as 
hazy.  The veteran had visual acuity of 20/400 in the right 
eye and 20/80 minus one in the left eye.  Retinoscopy 
revealed a bilateral light reflex so poor that movement was 
not visible.  Corrective glasses did not improve vision.

In the March 1969 Board decision, service connection was 
denied for uveitis and chorioretinitis on direct and 
secondary bases.

N. Brooks, M.D., an ophthalmologist, indicated in a note 
apparently received in 1969, that the veteran had a history 
of trauma with possible subsequent uveitis and asked whether 
there was any possibility of a vitreous transplant.  This 
document is stapled to a VA medical certificate dated in July 
1969, which refers to Dr. Brooks's note.  The VA certificate 
reflects that the veteran had had poor vision in the right 
eye for two years and in the left eye for only year.  The 
veteran had light perception only in the right eye and 20/200 
vision in the left. Reportedly, the veteran had had an 
alcohol injection in the right eye four years earlier, due to 
severe pain that was eased for most of the time although the 
veteran's "poor vision became even worse."  His current 
complaints included severe pain in the left side of his face.  
The diagnoses were ophthalmitis, uveitis and blindness of 
both eyes.

Naval hospital records reflect that the veteran was 
hospitalized from July to August 1969 for treatment of his 
bilateral chorioretinitis.  A detailed history was noted in 
the discharge summary.  It was indicated that the veteran 
injured his right eye in 1946 without a loss of vision and 
had had pain in the eye since September 1958 and decreased 
vision September 1967.  It was noted that he had a 
retrobulbar alcohol injection on the right in 1965 with some 
relief of pain.  It was reported that he had had pain in both 
eyes for the past two years with blurring vision for the past 
eighteen months, resulting in an almost complete loss of 
vision in the right eye.  Detailed ocular examination 
findings were recorded and it was noted that tests for 
various diseases, including histoplasmosis and syphilis 
((VDRL), were negative.  Chest, skull and orbital x-rays were 
normal.  At hospital discharge, the diagnosis was bilateral 
chorioretinitis.  An October 1969 outpatient treatment record 
from the naval hospital reflects that the doctor who treated 
the veteran during his July to August 1969 hospitalization 
noted that the etiology of the chorioretinitis was unknown.

In June 1970, the veteran reported for a VA examination.  He 
reported having pain in the right side of his face and head.  
He gave a history of receiving an alcohol injection above the 
right eye in November 1966, followed by blurred vision and, 
then, progressive loss of vision.  He said that in September 
1967 he noted the same involvement in the left eye.  He 
reported that chorioretinitis was diagnosed in February 1968.  
The VA eye examiner noted a history of head trauma and skull 
fracture during service with a coma.  The examiner indicated 
that he had first evaluated the veteran in March 1959 for 
complaints of facial pain and that at that time his visual 
acuity was better than 20/25 in each eye.  Ophthalmoscopic 
examination revealed nuclear sclerosis, and vitreous strands 
of chorioretinal pathology.  The diagnosis was 
chorioretinitis residuals with blindness.  The examiner noted 
that the veteran was under treatment by a private doctor and 
that there was reportedly some activity of infection present, 
though such activity was not seen on the examination.  

The report of a physical examination during VA 
hospitalization from April to May 1974 indicates that there 
was some congestion of the veteran's sclerae.  Relevant 
diagnoses included 80 percent blindness bilaterally due to 
chorioretinitis and possible retinal detachment.

In a medical certification dated in May 1974, Dr. Withers 
recited a history of injury to the veteran's eyes during 
service, with a gradual loss of vision since that time.  
Dr. Withers noted retinal findings that he said did not 
resemble retinitis pigmentosa.  Dr. Withers stated that the 
veteran's type of chorioretinitis was not commonly seen and 
that the only explanation was that it was the result of a 
war-connected injury because it fit "no other category."

The veteran underwent a VA special eye examination in August 
1977.  It was noted that he had a history of blindness from 
chorioretinitis in both eyes and that the etiology had never 
been determined.  An examination revealed a depression over 
the mid-portion of the right eyebrow.  The diagnoses were 
traumatic depression over the mid-portion of the right 
eyebrow, and severe, bilateral chorioretinal scarring 
secondary to post-inflammatory chorioretinitis, rule out 
syphilis.

In a VA medical certificate and history of August 1977, it 
was noted that the veteran had a history of a head injury in 
World War II with a concussion and injury to the nose and 
eye, and that he began losing his eyesight about ten years 
ago.  The diagnoses were blindness, vision limited to light 
perception bilaterally; and chorioretinal scarring, secondary 
to severe, post-inflammatory chorioretinitis.

In a statement of December 1977, Dr. Withers indicated that 
the veteran's Army and VA records were evasive.  He noted 
that after the in-service accident the veteran was 
unconscious for two days and on the critical list for five 
days.  He questioned the "stated" cause of the veteran's 
blindness and opined that the veteran had a disability due to 
"severe" in-service eye injuries.  

A VA outpatient record dated in December 1977 reflects that 
the veteran was told he had cataracts.

In a January 1978 medical certificate and history, Dr. 
Withers noted that the veteran's past history was well known 
from the records.  Dr. Withers reported that the complaints, 
which were formerly considered optic neuritis or retinitis 
pigmentosa, had become "something much more real," and that 
he now had cataracts for no known explainable reason other 
than his having had chronic uveitis since his war injury.  
Dr. Withers noted that if the cataracts were not properly 
treated, they might become glaucomatous.  The diagnosis was 
severe eye injury in war, which caused chronic uveitis 
leading to cataracts.

Records of VA treatment reflect that the veteran was examined 
at various times from February to April 1978 to determine the 
etiology of his blindness.  On February 8, 1978, the veteran 
reported his history of an injury to the eyes thirty years 
ago with progressively worsening pain in the eyes and 
occasional dizzy spells since the injury along with a 
decrease in vision in the right eye starting in 1962.  It was 
noted that many doctors had seen him, but that no diagnosis 
had been made.  He underwent an eye examination.  It was 
indicated that a VA doctor was contacted to evaluate him.  He 
underwent an additional eye examination.  A diagram on the 
progress note indicates the presence of a bone fracture of 
the rim above one eye.  The diagnoses were status post facial 
trauma in service and presumed ocular histoplasmosis syndrome 
in both eyes.  The veteran was referred for a neurology 
consultation.  The request for consultation reflects a 
provisional diagnosis of possible old histoplasmosis to the 
eyes and status post serious facial trauma 30 years earlier.  

On February 21, 1978, it was noted that the working diagnoses 
were rule out syphilis, presumed ocular histoplasmosis 
syndrome, tuberculosis and retinitis pigmentosa.  The veteran 
was scheduled for testing to include a tuberculosis (TB) skin 
test, VDRL, FTA-ABS and chest X-rays.  On March 3, 1978, it 
was noted that the veteran was a very problematic patient.  
His case had been presented to conference on February 17, and 
there were no clear-cut suggestions or ideas as to the 
etiology.  He underwent his scheduled testing.  The 
impression was to await the lab results and present to the 
staff.  Visual field graphs of March 1978 contain the 
notation that the veteran gave sporadic responses. 

On April 17, 1978, the veteran was examined at VA eye and 
neurology clinics.  The progress note from the eye clinic 
reflects that the TB skin test, VDRL, and FTA-ABS were all 
negative.  The impression was possible retinitis pigmentosa.  
The progress note from the neurology clinic shows that the 
assessments included (1) status post head trauma with right 
eye involvement and subsequent paresthesia of the right 
frontal and orbital areas, and (2) bilateral blindness (now 
bilateral cataracts) for the past twelve years with an 
unknown etiology.

In an April 1978 statement, Dr. Withers wrote that he was 
firmly convinced that the veteran's blindness was related to 
service.  Dr. Withers noted that while the veteran's case of 
blindness was unusual, so were the injuries to his head and 
eye.

The veteran presented testimony at a hearing at the RO in 
April 1978.  At that time, he reported having eye pain after 
his in-service accident.  He stated that three months after 
his discharge from service he sought medical treatment for 
his pain and that optical neuritis was diagnosed nine months 
after his discharge from service.  He described his various 
treatments, both prior to and subsequent to the alcohol 
injection into his supraorbital nerve.  He indicated that in 
1968 a doctor at a naval hospital said that he had traumatic 
iritis.  The veteran was asked where he received the alcohol 
injection; he responded that it was not in the eye itself but 
that it was in the right supraorbital nerve.  A VA doctor who 
participated in conducting the hearing noted that the 
supraorbital nerve was in the side of the head and not the 
eye.  April 1978 Hearing Transcript.

The veteran underwent another evaluation at a VA eye clinic 
in July 1978.  It was noted that the current diagnoses were 
retinitis pigmentosa, progressive in nature, and 
chorioretinitis disseminated with early cataracts.  It was 
indicated that he had had an alcohol injection in the right 
eye, and that he was now concerned.  Following an 
examination, the impressions were retinitis pigmentosa, 
chorioretinitis, and chronic uveitis.  In August 1978, he was 
seen at a VA retinal clinic.  It was noted that he had 
retinitis pigmentosa and chorioretinitis of an unknown 
etiology.

In September 1978, the veteran again presented testimony 
before a RO panel.  He testified that he had eye pain since 
active service and that he started going blind six months 
after the 1966 alcohol injection at VA.  September 1978 
Hearing Transcript.

A June 27, 1979, VA progress note reflects that the veteran 
had a history of a severe head injury in 1946, followed by 
headaches, eye pain and good vision until twelve years ago 
when he gradually started going blind.  It was noted that a 
year ago he was evaluated by VA and by another facility, and 
that there were several diagnoses, including possible 
neurosyphilis, chorioretinitis and others.  The veteran 
denied any prior medical history of syphilis, diabetes 
mellitus, and tuberculosis, consistent with a history of 
negative skin and lab tests.  The pertinent diagnosis was 
bilateral chorioretinitis.  That day, the veteran also 
underwent an examination.  In July 1979, the VA doctor who 
performed the eye examination in late June noted that the 
veteran was known to her and that his chart had been 
reviewed.  The doctor opined that the eye disease was not 
related to trauma and that VA had nothing further to offer 
him.

In a September 1979 decision, the Board denied service 
connection for uveitis and chorioretinitis on the basis that 
the additional evidence submitted since the March 1969 Board 
decision did not establish a new factual basis for granting 
service connection for the two disorders.

VA X-rays of the right and left orbits taken in November 1979 
revealed no bony abnormalities.  The optic foramina were 
visualized within normal limits, and no foreign bodies were 
noted.

In April 1980, V. Leal, M.D., examined the veteran, who 
complained of left eye pain.  The diagnoses were bilateral 
cataracts and retinal degeneration.  Dr. Leal referred the 
veteran to C. Campbell, M.D., a specialist in diseases and 
surgery of the vitreous and retina and neuro-ophthalmology, 
in May 1980.  Dr. Campbell found uncorrected visual acuity to 
be hand motion in each eye.  Intraocular tension by 
applanation tonometry was 12 millimeters of mercury (mmHg) in 
each eye.  Significant slit lamp examination showed that 
moderately advanced posterior subcapsular opacities in each 
eye and a posterior vitreous separation in the right eye with 
+1 red blood cells.  Bilateral funduscopic examination 
revealed that peripapillary atrophy and retinal vessels that 
were within normal limits.  A typical triad of histoplasmosis 
was present in each eye, but it was currently inactive.  
There were scattered punched-out areas of atrophy throughout 
the posterior pole with diffuse pigment dispersions noted in 
the posterior pole and mid-periphery.  Dr. Campbell noted in 
a letter to Dr. Leal that the veteran's chorioretinitis was 
currently inactive and that most of his field loss could be 
attributed to that previous inflammatory process.  Dr. 
Campbell indicated that the veteran's complaint of 
periorbital pain in his left eye was not felt to be ocular in 
nature.

From March to May 1981, the veteran received blind 
rehabilitation treatment at a VA medical center.  On 
admission, he reported that he had had a gradual impairment 
of vision since 1947, following a truck accident while in 
service.  He also indicated that chronic chorioretinitis was 
diagnosed in 1977.  On examination, intraocular tension was 
normal.  Fundus examination showed findings of bilateral 
chorioretinitis suggestive of birdshot retinopathy.  Serology 
tests were normal, and a bone scan of the skull and zygoma 
was negative.  

In a March 19, 1981, consultation report, the impressions 
were bilateral chorioretinopathy of an unknown etiology and 
bilateral cataracts.  It was also noted that a VA doctor 
would see the veteran.  In another consultation report, also 
dated March 19, 1981, it was noted that the veteran was seen 
and evaluated by the above-mentioned VA doctor, who indicated 
that the veteran might have "birdshot retinopathy," an 
entity of unknown etiology.  On an accompanying consultation 
report of March 28, 1981, for abnormal chest X-rays, it was 
noted that there was a provisional diagnosis of blindness 
secondary to trauma.  In the blind rehabilitation summary, it 
was noted that veteran's visual loss was gradual since 1947, 
when he was involved in a truck accident and that he had had 
blindness for the past fourteen years due to optic neuritis.  
Additionally, it was indicated that the diagnoses included 
chronic chorioretinitis and uveitis.  A social worker's 
report reflects that the veteran indicated his blindness was 
due to histoplasmosis.  On the discharge summary, the primary 
discharge diagnosis was blindness secondary to bilateral 
chorioretinitis, etiology undetermined.

The veteran was afforded a VA special eye examination in 
November 1981.  Examination revealed a depression of the mid-
portion of the right eyebrow, which was noted to be a 
residual of an old fracture.  The diagnoses were traumatic 
depression of the right eyebrow, and severe, bilateral 
chorioretinal scarring secondary to chorioretinitis, etiology 
undetermined.  

A VA outpatient treatment record, dated September 29, 1982, 
reflects that when the veteran was seen by VA in 1978 the 
differential diagnoses were presumed ocular histoplasmosis 
syndrome, syphilis, tuberculosis, and retinitis pigmentosa, 
that pertinent, prior tests were negative, and that in 1981 
it was thought that he had birdshot retinopathy.  After an 
examination, the impressions were bilateral 
chorioretinopathy, unknown etiology, possible birdshot; and 
bilateral surgical cataracts, removal would probably not be 
visually helpful.

A VA outpatient treatment record, dated October 18, 1982, 
reflects that the veteran underwent another eye examination.  
The impression was post-inflammatory chorioretinitis, 
etiology uncertain.  It was noted that the chorioretinopathy 
possibly involved the optic nerve or was possibly related to 
hereditary degeneration.  When the veteran was seen on 
November 7, 1983, it was noted that he had a history of head 
trauma in 1947 and a sudden onset of visual problems in 1967.  
After an examination, the impressions were bilateral 
cataracts and birdshot retinopathy.

In mid-November 1983, the veteran was admitted to a VA 
hospital for an attempted left eye extracapsular cataract 
extraction, which was converted to an intracapsular cataract 
extraction with anterior vitrectomy.  A progress note 
contains the veteran's history.  The veteran reported that 
bilateral optic neuritis was diagnosed in 1946 and was 
manifested by pain but no visual loss, and that it was due to 
a lid laceration.  It was specifically noted that there was 
no medical record of such a diagnosis.  The veteran also 
stated that after 1946 he had years of pain and photophobia 
and that he underwent an alcohol injection in 1967.  He said 
that the decrease in visual acuity in the right eye began 
ninety days after the alcohol injection followed by a 
decrease in the visual acuity of the left eye.  It was 
indicated that there were previous differential diagnoses of 
presumed ocular histoplasmosis syndrome, syphilis, 
tuberculosis, and retinitis pigmentosa, but that VDRL, FTA-
ABS, TB skin test, and chest x-rays were all negative.  It 
was noted that a VA doctor agreed with the previous diagnosis 
of birdshot retinopathy, although the doctor could not be 
entirely sure of the diagnosis and that no further ruling 
could be added at that point.  

The veteran received VA follow-up outpatient treatment from 
November 1983 to April 1984.  In late November, the relevant 
impression was that the poor visual acuity was due to retinal 
changes, which were possibly birdshot retinopathy.  In April 
1984, it was noted that the veteran should undergo FTA-ABS 
testing, not VDRL testing, to rule out a luetic etiology for 
his blindness.

From April 23, 1984, to May 3, 1984, the veteran hospitalized 
at a VA medical center for right eye cataract removal.  The 
hospital summary reflects a history of a severe superior 
orbital rim fracture on the right with a loss of 
consciousness in service.  The veteran reported that he had 
trauma to both eyes at that time, but that he had 20/20 
vision afterwards.  It was noted that the sequela to that 
injury was a dull ache, especially over the right eye.  It 
was indicated that in 1958 optic neuritis was diagnosed and 
that in 1958 that his vision was still good, with complaints 
only of pain and photophobia.  It was noted that in 1962 he 
had a history of a questionable corneal ulcer in the right 
eye, which cleared with antibiotic treatment and that in 1966 
he was given an alcohol injection in the superior orbital 
region for pain control.  It was stated that ninety days 
following the alcohol injection, he developed decreased 
vision in the right eye and that approximately six months 
after the injection, he developed decreased left eye vision 
as well.  It was indicated that in 1978 he underwent a 
complete work-up at VA to rule out histoplasmosis, syphilis, 
tuberculosis and retinitis pigmentosa and that the work-up 
was negative.  It was reported that a VA doctor felt that he 
had birdshot retinopathy.  Physical examination on admission 
revealed a marked depression of the right superior orbital 
rim in the right eye due to an old fracture.  

In an addendum to the hospital summary, it was noted that the 
veteran reportedly had total blindness for two days at the 
time of his in-service injury.  It was indicated that his 
vision returned to 20/20 but with continued pain and 
photophobia and that since the injury he had had constant 
dull ache in the eyes, left worse than right.  It was stated 
that optic neuritis was diagnosed in 1958 following 
complaints of pain and dizziness, but that at the time he had 
good vision.  It was reported that a VA medical professional 
thought that he had post-infectious chorioretinopathy of an 
unknown etiology and that although his case had been 
presented to the "Friday Conference" no answers had been 
forthcoming.  

Ocular examination revealed intraocular pressure of 14 in 
both eyes.  There was a depression of the superior orbital 
rim on the right.  The veteran underwent an uncomplicated 
intracapsular cataract extraction with implantation of an 
anterior chamber intraocular lens in the right eye.  Because 
of his retinopathy and the suggestion of vessels in one eye 
and phacodonesis in the right eye, he underwent full 
treatment for central nervous syphilis.  He had an extended 
stay because of intravenous injections of Penicillin G.  He 
underwent a spinal tap during admission to check for the 
possibility of central nervous system syphilis, but the 
spinal fluid was VDRL negative.  The discharge diagnoses 
included senile cataract of the right eye and questionable 
luetic retinopathy of both eyes.

In July 1984 the veteran presented for VA examination.  On 
the VA psychiatric examination, he reported that he had an 
alcohol injection to the nerve around the right eye and that 
soon after he went blind in the right eye and, later, in the 
left one.  On the VA eye examination, he was noted to have a 
history of blindness from a head injury in Okinawa in 1946.  
His visual acuity was limited to hand motion at one foot in 
the right eye and two feet in the left eye.  The diagnoses 
were residuals of diffuse chorioretinitis, bilaterally; post-
neuritic optic atrophy, bilaterally; and aphakia, post-
operative, bilaterally, corrected by intraocular lenses.  
With regard to the residuals of diffuse chorioretinitis and 
the post-neuritic optic atrophy, it was noted that by history 
those disorders were due to an injury and caused blindness in 
both eyes.  

VA outpatient treatment record dated August 15, 1984, 
reflects that the veteran had a history of trauma to both 
eyes and an alcohol injection in the right eye.  It was noted 
that possible etiologies of his blindness were birdshot 
retinopathy and luetic retinopathy.  After an examination, 
the examiner noted that it was doubtful that the decrease in 
vision was secondary to the eye treatment process.  It was 
indicated that the blindness was secondary to trauma and that 
the veteran should undergo a financial evaluation for a claim 
for service connection.

In a November 1984 statement, R. Perez, M.D., summarized an 
evaluation of the veteran, noting his history of eye and head 
trauma during World War II.  Dr. Perez stated that the 
veteran had a very unusual retinopathy that resembled 
retinitis pigmentosa and also had a strong resemblance to 
"birdshot retinopathy," which followed external trauma to 
the globe.  Dr. Perez stated that he did not believe the 
veteran's retinopathy had a syphilitic ideology.

In a summary received in December 1984, J. Hofmann, M.D., 
noted a diagnosis of degenerative cortical retinopathy with 
past history of severe external trauma to the front of the 
head.

In a September 1985 letter, Dr. Hofmann noted that the 
veteran had a history of poor vision, the onset of which the 
veteran dated back to war-related trauma thirty-eight years 
ago.  Dr. Hofmann indicated that the veteran apparently had 
an extensive work-up with a diagnosis of bilateral retinitis.  
As to the etiology of the severe retinal degeneration, Dr. 
Hofmann said that the following facts spoke for themselves: 
(1) trauma appeared to be the only contributing factor, (2) 
such trauma correlated to the retinal appearance, and (3) 
more than one retinal specialist had confirmed "bird shot 
retinopathy" as compatible with the veteran's 
chorioretinopathy.

In November 1985, the veteran presented testimony at an RO 
hearing.  He reported experiencing pain and light sensitivity 
in the eyes within three months after service, symptoms that 
he stated were diagnosed as optical neuritis, and that drops 
were prescribed.  He stated that he received an alcohol 
injection on a spot right above his right eye to help nerve 
pain related to his service-connected head injury, and that 
ninety days later his vision was blurry.  He said that a 
doctor at the VA blind rehabilitation center had told him 
that his blindness was due to trauma.  November 1985 Hearing 
Transcript.

A VA report of hospitalization from November 1985 to February 
1986 reflects admission for a course in visual 
rehabilitation.  The veteran gave a history of the in-service 
accident and his visual problems.  Examination revealed 
pseudoaphakia in both eyes and an iridectomy scar in the 
twelve o'clock position in the left eye.  There were also 
multiple scars, hemorrhages and pigment deposition in both 
fundi. Associated clinical records and evaluation reports 
from the period of hospitalization for the most part do not 
contain information as to the etiology of the veteran's eye 
problems but set out his goals and progress in visual 
rehabilitation.  However, one record, dated November 25, 
1985, shows the following impressions: (1) extensive 
chorioretinal scarring consistent with old disseminated 
choroiditis possibly secondary to (a) sympathetic ophthalmia, 
(b) Vogt-Koyanagi Harada Disease, (c) syphilis, (d) 
tuberculosis, or (e) other cause; and (2) bilateral 
pseudophakia.  Another record, dated November 25, 1985, notes 
that the veteran reported his in-service trauma history, with 
a period of unconsciousness, and that he started having foggy 
vision in 1962.  The record reflects that examination 
revealed bilateral extensive pigmentary changes/scarring, and 
that the assessment was choroidal and retinal atrophy stated 
to possibly be secondary to optic neuritis and trauma.  A 
record, dated December 8, 1985, shows a diagnosis of 
blindness secondary to trauma.  The discharge summary 
reflects a diagnosis of blindness due to extensive 
choroidoretinitis of unknown etiology.

In its March 1986 decision, the Board denied service 
connection for uveitis and chorioretinitis with blindness on 
the basis that the additional evidence of record did not 
establish a new factual basis such as to warrant the grant of 
service connection for those disorders.

The veteran underwent a private neurological examination in 
April 1987.  The examining physician indicated that the 
examination of the optic fundi revealed what the veteran 
termed "birdshot retinopathy."  

In an October 1987, Dr. Hofmann who reported seeing the 
veteran since 1979, and dated the veteran's disorder back to 
over forty years ago when the veteran was involved in an 
"explosive contusive blast injury."  Dr. Hofmann indicated 
that there was apparently no noted injury to the eye at that 
time because the apparent wounds were mostly cranial and 
because the focus was mainly on chronic head pain.  Dr. 
Hofmann noted that some insidious, early decreased visual 
acuity appeared throughout the 1960s, but it was vague and 
not well documented, and that in 1970 visual acuity in the 
right eye had decreased to reading with a magnifying glass.  
Dr. Hofmann indicated that despite the surgical removal of 
cataracts and the insertion of intraocular implants, the 
veteran's visual acuity had decreased to light perception in 
the right eye and to faint hand movements at six inches in 
the left eye.  

Dr. Hofmann stated that he agreed with the veteran that there 
had to be some connection between the head trauma and the 
current eye condition.  He stated that those who had been 
against the veteran's claim had used chorioretinitis of an 
infectious origin or due to tapetoretinal degeneration, 
and/or (2) the absence of notation of an eye injury at the 
time of the accident to support their position.  Dr. Hofmann 
stated that he wished to refute those ideas based on (1) 
negative serology; (2) no family history of similar blindness 
or hereditary eye disease; (3) the veteran's good health with 
no signs or symptoms of chronic, debilitating disease; and 
(4) any immediate injury to his eye was probably overlooked 
since it affected the peripheral retina and could have gone 
undetected, even though it was severe.  As to his fourth 
reason, Dr. Hofmann quoted a medical text as follows: 

CHANGES IN THE RETINAL PERIPHERY are not uncommon after 
ocular concussions.  In this location, of course, an 
area of traumatic choroiditis may result in atrophy of 
the overlying retina.  Development of widespread changes 
in the retinal periphery of an atrophic and pigmentary 
nature are not uncommon, somewhat resembling the 
peripheral degeneration seen in high myopia or that 
associated with congenital or acquired syphilis.  These 
changes readily escape notice unless specially looked 
for and have received little note in the literature.

October 1987 letter to VA from Dr. Hofmann (quoting 
Mechanical Injuries, in Systems of Ophthalmology, Vol. XIV, 
Pt. 1, P. 173.).

In a February 1988 statement, Dr. Withers indicated that he 
had treated the veteran's eye problems since 1966.  He said 
that he concurred with the contents of Dr. Hoffmann's letter 
"that [the veteran] is badly handicapped by his blindness."  
He concluded that it was probable that the veteran's 
blindness was related to service because his troubles began 
at the end of World War II and had become worse. 

In December 1988, the Board requested that an independent 
medical specialist in ophthalmology review the case and 
provide an opinion.  The case was referred to N. Rao, M.D., 
the Director of an eye institute, who also is a specialist in 
uveitis/ocular inflammation.  In January 1989, Dr. Rao 
responded as follows:

The medical records of patient ... were reviewed along 
with the clinical summary dated December 30, 1988.  
Careful attention was given during the review, in 
providing an opinion with respect to the question[:] is 
it more likely or probable than not that the veteran's 
bilateral uveitis and chorioretinitis with blindness is 
causally or etiologically related to trauma in 1946 
while in service[.]

Based on review of the medical records, it is my opinion 
that the veteran's bilateral uveitis and chorioretinitis 
with blindness [are] not causally or etiologically 
related to the facial or ocular trauma in 1946.  This 
opinion is based on the following ophthalmological 
principles:

1.  It is true that the patient sustained trauma 
primarily to his right extraocular structures and in 
addition, developed periorbital hematoma around the left 
eye in February 1946.  Ocular examination at that time, 
suggested that there was no evidence for penetrating eye 
injury.  His vision was 20/20 bilaterally.  Subsequent 
examination in January 1957 revealed normal eyes without 
any evidence for uveitis or chorioretinitis.  Moreover, 
vision was 20/20 in both eyes.

The above findings indicate that there was no clinical 
evidence for trauma-related uveitis or chorioretinitis.  
In general, [when] patients sustain[] blunt trauma like 
the one noted in the present case, the trauma-related 
uveitis develops within 48 hours.  This is usually 
associated with light sensitivity, pain and decreased 
vision.  Absence of these symptoms, plus normal eye 
examination excludes trauma as the cause for his uveitis 
or chorioretinitis, which was documented in the records 
for the first time in 1968 (22 years later).

Moreover, there is clear documentation of 20/25 vision 
in the right eye and 20/20 in the left eye with 
bilateral vitreous inflammation and chorioretinal 
changes in 1968.  Such changes would indicate early 
changes of the uveitis and probable onset of the ocular 
disease immediately preceding the examination of 1968.  

Even if one presumes that the patient developed uveitis 
following the 1946 trauma, it is hard to believe that 
the patient would have good vision of 20/25 and 20/20 in 
1968.

2.  There is a condition related to trauma that can 
cause uveitis several months to several years after 
trauma.  This condition is known as sympathetic 
ophthalmia.  Sympathetic ophthalmia develops only in 
patients with the presence of penetrating eye injury.  
In the present patient, this diagnosis is unlikely 
because there was no evidence for penetrating eye injury 
in 1946.

3.  Patients with ocular trauma usually develop a 
glaucoma called angle-recession glaucoma.  There is no 
evidence that the patient developed this condition 
during the several ophthalmological examinations in 
1957, 1963, 1964, 1968, and 1970.  

4.  All [of the above] clinical facts are indirect 
evidence to suggest that it is unlikely that the 1946 
trauma is etiologically related to uveitis or 
chorioretinitis.

The February 1968 examination at a Veterans 
Administration hospital clearly documents 
chorioretinitis with posterior uveitis.  Such ocular 
diseases are caused by many factors, including history 
of recent trauma, syphilis, viral infections, bacterial 
or fungal hypersensitivities, and autoimmune disorders.  
The Veterans Administration hospital records clearly 
state presence of positive FTA-ABS serology (in the 
present patient) during this February 1968 examination.  
The clinical appearance of chorioretinal lesions, 
posterior uveitis and positive FTA-ABS does suggest a 
strong possibility of luetic etiology for this episode.  
Syphilitic chorioretinitis is a well-known masquerade 
and may present like retinitis pigmentosa or like a 
traumatic chorioretinitis.  In any patients with 
uveitis, it is essential to exclude first any 
possibility of syphilis as the etiology for such 
intraocular inflammation.  

In conclusion, based on the above positive and negative 
clinical findings plus direct and indirect evidence of 
ophthalmological principles, this reviewer strongly 
feels that there is no etiologic relation of the 1946 
trauma to the development of uveitis, chorioretinitis 
and blindness in the above patient.

In the June 1989 Board decision, service connection was 
denied for bilateral uveitis and chorioretinitis with 
blindness on the bases that there was no new factual basis 
warranting a grant of service connection for a direct or 
secondary basis and that such disorders were not due to 
exposure to ionizing radiation from service.

In a June 1990 VA consultation report, it was reported that 
the veteran was completely blind due to a possible orbital 
fracture and exposure to radiation in Okinawa.  After a 
physical examination, one of the assessments was that he was 
blind.

In his June 1992 claim, the veteran stated that his loss of 
vision was secondary to his service-connected disability 
and/or injuries as a combat veteran during World War II.  He 
cited various conditions which he described as "injuries 
during combat in WW II, fracture of the eye orbit and 
intracranial injury.  

VA outpatient records reflect that in January 1993 the 
veteran underwent an eye evaluation to determine the etiology 
of his blindness.  The assessment was old chorioretinitis, 
currently inactive.

By statement dated in August 1993, G. Amegin, D.O., reported 
having evaluated the veteran in June 1993, which revealed dry 
eyes, pseudophakia, old traumatic retinitis, optic atrophy, 
and no light perception.

Dr. Withers submitted another statement in August 1993.  He 
said that the veteran reported that he fell out of truck 
during active service and was comatose following that injury.  
Dr. Withers stated when he first saw the veteran in 1967 his 
vision was less than 20/200.  Dr. Withers indicated that the 
veteran had chorioretinitis and cataracts, which had been 
become progressively worse and had resulted in only slight 
light perception.  Dr. Withers stated that he could "think 
of nothing else that would have caused [the chorioretinitis 
and cataracts] other than the Army accident."

In September 1993 the veteran testified at a hearing before 
the Board in Washington, D.C.  He related having been in an 
automobile accident in service, with resulting 
unconsciousness.  He stated he was blinded at that time.  He 
related having eye problems since service and continued to 
relate his current disorder to the in-service injury.  He 
said that he fractured his right orbit in service.  September 
1993 Hearing Transcript.

As noted above, in the March 1995 decision, the Board denied 
the veteran's claim of CUE in prior Board decisions.  The 
Court in April 1996 remanded the case to the Board on the 
issue of an unadjudicated claim to reopen the claim of 
service connection for chorioretinitis and uveitis with 
blindness.  

In a May 1996 statement, Dr. Amegin said that when he 
evaluated the veteran in April 1996, intraocular pressure was 
normal in both eyes and the veteran had no light perception 
bilaterally.  Dr. Amegin stated that after reading military 
medical records, his findings were (1) dry eyes, bilateral; 
(2) chronic iritis, bilateral; (3) pseudophakia, bilateral; 
(4) traumatic retinitis, bilateral; and (5) optic atrophy, 
probably trauma related.

In a June 1996 statement, the representative raised the issue 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinitis and uveitis, with blindness.

In July 1996, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for chorioretinitis and uveitis with 
blindness.

In a September 1996 statement, Dr. Amegin stated that he had 
evaluated the veteran earlier that month, that intraocular 
pressure was normal bilaterally and that the veteran had no 
light perception.  The diagnoses were iritis, the right eye 
more severe than the left; optic nerve pallor, probably 
trauma related; traumatic retinitis, in both eyes; 
pseudophakia, bilateral; and dry eyes. 

The representative enclosed excerpts from various medical 
treatises with his November 1996 statement.  One of the 
ophthalmologic texts was Ophthalmology Principles & Concepts 
(6th 1986), addressing sympathetic ophthalmia:

Sympathetic ophthalmia (sympathetic uveitis) is an 
uncommon, diffuse, granulomatous inflammation of 
the entire uvea (uveitis), usually bilateral, which 
occurs within days, months, or years after 
penetrating ocular injury or intraocular surgery....  
Most (80%) cases develop within three months of an 
injury, although the onset has been reported as 
early as 9 to 10 days and as late as many years.

Id. at 188.  The text also addresses concussion injuries:

Minor blunt trauma to the eye and orbit may result 
in surprisingly severe injury.  Hemorrhage into the 
eyelids is in itself usually of little import but 
may be associated with fractures of the orbital 
bones.  A severe subconjunctival hemorrhage and a 
persistent soft globe after a severe contusion 
suggest the possibility of a rupture of the 
posterior sclera....  Glaucoma may develop 10 to 20 
years after ocular contusion.  

Id. at 188-89.  The above-referenced text further includes 
the following discussion of fracture dislocations of the 
orbital bones:  

Fractures of the inferior orbital margin are often 
comminuted and associated with eyelid lacerations.  
The infraorbital nerve is severed or contused in 
its canal, and there is anesthesia in its area of 
distribution.  The zygomatic bone is often 
fractured with inferior or lateral margin 
fractures....  Fractures of the supraorbital rim 
often accompany severe head trauma and cerebral 
injury....  Orbital rim fractures are repaired 
surgically only if there is a marked functional 
impairment or severe cosmetic defect. 

Id. at 190-91.  Also that texts sets out that a "[c]ontusion 
to the eye may cause a variety of injuries to the uvea...." 
Id. at 299.  The representative also enclosed sections from 
The Merck Manual (16th ed. 1992) relevant to uveitis and 
syphilis.  In particular, the text reveals that treponemal 
tests such as FTA-ABS become positive after infection and 
remain so for many years or even the rest of the patient's 
life, despite effective treatment.  Id. at 262-65.

In October 1996, the RO wrote to the Houston, Texas, VA 
Medical Center asking for any records regarding the veteran 
being hospitalized there in 1966.  That facility then 
requested the veteran's records from the National Archives 
and Records Administration (NARA) Federal Record Center, 
where his records had been retired.  In April 1997, it was 
noted that the NARA Federal Record Center had no records 
pertaining to the veteran from the 1960s.  Later that month, 
the RO wrote to the veteran and informed him of that 
information.

The representative wrote to Dr. Amegin in December 1996.  He 
said that he was enclosing various post-service medical 
records, both VA and private, and various private medical 
opinions.  In a January 1997 letter, Dr. Amegin responded by 
stating that he had reviewed all documents sent to him from 
the VA and all documents that were previously submitted, 
including the opinions of Drs. Hofmann, Withers, and Perez, 
and many others.  He indicated that he agreed that the 
veteran's blindness resulted from trauma sustained during 
military service. 

In April 1997, the RO requested a medical opinion from a VA 
doctor regarding any causal relationship between the 
veteran's current eye disorder and either the in-service head 
injury or the alleged alcohol injection in 1966.  The opinion 
of M. Vlasak, M.D., was based on her review of the record in 
its entirety.  She noted that the following were diagnoses 
listed/mentioned in the chart to describe [the veteran's] 
condition: (1) Sympathetic ophthalmia (also called traumatic 
iritis/choroiditis/chorioretinitis, chronic iritis, 
chorioretinitis secondary to trauma); (2) Chorioretinitis 
exacerbated by alcohol injection; (3) Birdshot 
chorioretinopathy; (4) Syphilitic chorioretinopathy; (5) 
Retinitis pigmentosa or a hereditary degeneration; (6) 
Chorioretinopathy/uveitis of unknown etiology (with possible 
optic nerve involvement); (7) Glaucoma, including angle 
recession; (8) Optic neuritis; (9) Side effects from blue 
light/blow torch (when working as an electric motor 
technician); (10) Possible orbital fracture/contusion of 
right supraorbital optic nerve/remaining 
tenderness/hyperalgesia; (11) Chorioretinitis secondary to 
exposure to radiation; (12) POHS [presumed ocular 
histoplasmosis syndrome]; and (13) Medullated nerve fibers.  

Dr. Vlasak further stated:

The condition under consideration in this question is 
sympathetic ophthalmia (SO).  SO is a bilateral 
granulomatous panuveitis that occurs following a 
penetrating injury.  [citing reference 1]  Those cases 
in which it does not follow a penetrating injury are  
"exceedingly rare" [citing reference 2] and include 
eyes affected with melanoma, proton beam irradiation for 
melanoma,  cyclocryotherapy, none of which applies to 
[the veteran's] case.  Recent reports of its incidents 
vary from 0.19 % to 0.5 % following penetrating 
injuries.  [citing references 3 and 4]  "Only rare 
cases were reported in WWII."  [citing reference 1]  SO 
can also be seen after intraocular surgery although it 
is even more rare (0.015 %).  [citing reference 1]

SO can occur anywhere from 5 days to 66 years after the 
original injury.  I found no literature discussing the 
incidence of SO 10 to 20 years after an injury.  One 
source did state that 90 % of cases occur within one 
year.  [citing reference 1]

It should be noted for the record that it is very well 
documented that [the veteran] did not have a penetrating 
ocular injury, nor did he have intraocular surgery of 
any kind in 1946.  He merely had stitches to a 
laceration of the lid.  Also, it should be noted that 
the alcohol injection in 1966 did not involve 
penetration of the globe.

There are some aspects that make [the veteran's] case 
atypical for SO as detailed below (cons):

1.  SO occurs after penetrating ocular injures.  There 
is no evidence in the record that [the veteran] had 
penetration of the globe at the time of his accident or 
at the time of his alcohol injection.

2.  SO is more common within a few weeks to months 
following an injury.

3.  SO is a clinical diagnosis with a typical course and 
clinical picture.  The notes concerning the course of 
his disease and its treatment are too sparse to make any 
real conclusions regarding his case.  In other words, it 
is difficult to make a CLINICAL DIAGNOSIS if very little 
clinical data is available.

There are some aspects of [the veteran's] case which may 
suggest SO as follows:

1.  Several notes (68 and 92) list areas of 
depigmentation described as a yellowish posterior pole 
lesion.  These could possibly represent Dalen Fuchs 
nodules which are areas of depigmentation which are 
almost pathognomic for SO.  [citing reference 1]  
However, it is only speculation that these areas were 
typical Dalen Fuchs nodules without having examined the 
patient at that time.  Several doctors examined the 
patient during this period and not one suggested that 
the spots were Dalen Fuchs nodules.

2.  One book noted that "a small percentage of cases 
(of SO) are the result of contusion injuries with occult 
scleral rupture."  [citing reference 3]  Another book 
stated that "when other forms of uveitis have been 
ruled out, an occult perforation should be considered in 
cases in which there is no history of penetrating ocular 
injury."  [citing reference 2]  Although no rupture or 
penetration was noted at the time of the accident or any 
other exams, it may be possible that [the veteran] had 
an "occult rupture."  

Overall it is my opinion that the etiology of [the 
veteran's] eye condition remains unknown and may remain 
as such, although SO can be considered in the 
differential diagnosis.  An occult perforation cannot be 
ruled out at the time of his accident or at the time of 
his injection.  Therefore sympathetic ophthalmia cannot 
be ruled out.  See the discussion above regarding the 
type of trauma and time course leading to SO.




Regarding question # 2

The alcohol injection given to the right supraorbital 
nerve was probably given to alleviate the neuralgic pain 
that [the veteran] complained of.  It should be noted 
for the record that an injection to the supraorbital 
nerve does not involve penetration of the globe.  I 
could [find] NO cases in the literature of 
uveitis/chorioretinitis following an alcohol injection 
to the supraorbital nerve.  However, an accidental 
penetration of the globe could theoretically occur 
leading to [the veteran's] uveitis and chorioretinitis.  
Again it is only hypothetical, but it is possible.

The following are statements found in the literature 
regarding injection of the supraorbital nerve with 
alcohol.  Note that none of these list uveitis or 
chorioretinitis as a side effect and that there is no 
record of any of the side effects listed below occurring 
in [the veteran's] case.

1.  "There are usually no complications following the 
procedure (injection of the supraorbital nerve with 
alcohol) except for occasional development of a small 
hematoma."  [citing reference 5]

2.  "The complications of peripheral alcohol block are: 
pain at the injection site, hematoma and sloughing of 
the mucus membrane and skin."  [citing reference 6]

Since uveitis and/or chorioretinitis probably do not 
follow an injection of the supraorbital nerve, time 
frames will not be discussed.  However if the globe was 
accidentally penetrated, then the time frames discussed 
above for sympathetic ophthalmia would apply.

Regarding the fracture of the right superior orbital 
rim, it is clearly documented that there was no fracture 
at the time of injury and again in 1963 [by a VA 
physician].  There is normally a notch in the superior 
orbital rim which was probably confused with a fracture 
after the patient gave a history of such.  Other 
diseases [that] have been considered include syphilis 
which can be ruled out based on two documented negative 
FTA-ABS.  Birdshot chorioretinopathy was considered.  
However the following characteristics in [the veteran's] 
case are atypical for birdshot.  [citing reference 1]  
There is no associated hyperpigmentation or visible 
clumping of the melanin within the retinal pigment 
epithelium in birdshot.  [citing reference 7]  [The 
veteran] had bone spicules and pigment clumping.  
[citing reference 2]  The eye is not painful in birdshot 
[citing reference 8]  [w]hereas [the veteran] had 
complaints of pain.  None of the literature I read 
stated that birdshot is found following trauma as one 
doctor suggested.  Isolated cases of hereditary 
degenerations can occur in some family lines, but the 
fulminant vitreitis described would argue against this 
diagnosis.  The other diagnoses considered are so remote 
that they don't even deserve comment.  To conclude, the 
diagnosis at present remains uveitis and chorioretinitis 
of unknown etiology.  However sympathetic ophthalmia 
cannot be ruled out as a possible cause.

Dr. [Hofmann's] reference (10-22-87) to traumatic 
choroiditis was read and noted.  This statement probably 
refers to choroiditis seen immediately following an 
injury and not choroiditis found [twenty] years later.  
I am not sure that if I am supposed to comment on 
articles copied by Peter Link about sympathetic 
ophthalmia, concussion injuries, fractured orbital 
bones, and other topics.  While very informative they 
are not helpful in diagnosing this condition.  They 
represent general, basic, well known facts about each 
subject discussed.  This case has been reviewed with 
other VA doctors.

The references cited in the report are the following: (1) 
C.C. Chan, S.M. Whitcup, & T.B. Nussenblatt, Sympathetic 
Ophthalmia and Vogt-Koyanagi-Harada Syndrome, in Duane's 
Clinical Ophthalmology Vol. 4, Ch. 51; (2) K.W. To, F.A. 
Jakobeic, and L.E. Zimmerman, Sympathetic Ophthalmia, in 
Clinical Practice Principles and Practice of Ophthalmology 
Vol. 1, Ch. 33 (1994); (3) Narsing A. Rao, Sympathetic 
Ophthalmia, in Retina Vol. 2, Ch. 110 (S. J. Ryan ed., 2nd 
ed. 1991); (4) R.B. Nussenblatt, S.M. Whitcup, & A.B. 
Palestine, Sympathetic Ophthalmia, in Uveitis Fundamentals 
and Clinical Practice Ch. 22 (2nd ed. 1995); (5) Trigeminal 
Neuralgia (R.L. Rovit, R. Muralil, & P. Jannetta, eds. 1990);         
(6) Relief of Intractable Pain, in Monographs in 
Anesthesiology Vol. 18 (A.R. Hunter & T.E.J. Healy eds. 
1989); (7) Birdshot retinopathy, in Retina Vol. 2, 
Ch. 104 (S. J. Ryan ed., 2nd ed. 1991); and (8) Birdshot 
retinochoroidopathy, in Uveitis Fundamentals and Clinical 
Practice Ch. 24 (1995).

In October 1997, the RO received a copy of an October 1997 
newspaper article regarding volunteer work done by the 
veteran.  The article notes that while in Okinawa near the 
end of World War II, the veteran sustained a head injury 
leading to blindness when a weapons carrier he was in "took 
a direct hit."  

The Board reopened the claim of entitlement to service 
connection for chorioretinitis and uveitis with blindness in 
its June 1998 decision and remanded the claim for further 
development.  The Board also ordered the RO to issue a 
statement of the case on the claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for chorioretinitis and uveitis with 
blindness.

In August 1998, the RO mailed a statement of the case on the 
Section 1151 claim, which included the applicable law, to the 
veteran.

In a September 1998 statement, the veteran indicated that he 
had already submitted all reports and opinions of private 
doctors who treated him.  He authorized the release of the 
records of Drs. Hofmann and Amegin, but reiterated that he 
had no further evidence to submit.  

The RO wrote to the veteran in October 1998 and asked that he 
identify all post-service treatment for chorioretinitis and 
uveitis, with blindness, that were not already of record and 
to authorize the release of such records.  The RO also asked 
the veteran to identify all VA treatment for his eye 
disorders.

In November 1998, the RO received documentation from the 
veteran regarding the dates and locations of VA treatment for 
his eye disorder.  The RO obtained additional VA medical 
records from the San Antonio, Texas, VA Medical Center, and 
the Palo Alto, California, VA Medical Center.  The RO also 
obtained duplicate copies of records from the Long Beach, 
California, VA Medical Center.  The RO attempted to obtain VA 
medical records from the San Diego, California, VA Medical 
Center, and the Houston, Texas, VA Medical Center.  The San 
Diego, facility informed the RO that there were no records 
there; however, many records from that facility had already 
been associated with the claims file.  The Houston VA Medical 
Center reiterated that none of the veteran's hospitalization 
or outpatient treatment records from 1966 were at that 
facility.

Dr. Amegin examined the veteran in November and December 
1998.  In a December 1998 statement, he identified the 
following diagnoses: right eye glaucoma, bilateral absence of 
light perception, dry eyes, and bilateral pseudophakia.

In February 1999, the RO was informed that Dr. Hofmann was 
dead and that Dr. Amegin had taken over his practice.  The RO 
wrote to Dr. Amegin in March 1999 and requested that he 
provide further explanation and rationale for his opinion.  
In April 1999, the representative informed the RO that Dr. 
Amegin would not provide any additional records or another 
statement.  The RO contacted Dr. Amegin's office the next day 
and confirmed that information.

In a May 1999 supplemental statement of the case, a copy of 
which was sent to the veteran, the RO described the efforts 
to obtain VA and private medical records.  The RO also 
informed the veteran of the bases for the denial of the 
claims on a direct basis and under 38 U.S.C.A. § 1151.

In September 1999, all eight volumes of the veteran's claims 
file were transferred to the Denver, Colorado, VA RO for 
review by the representative.  The representative then 
submitted a statement in October 1999.

The veteran was hospitalized from November to December 1999 
for multiple myeloma.  The hospitalization records reflect 
that the past medical history included "blindness secondary 
to head trauma during World War II."  These records were 
submitted subsequent to the May 2000 Board decision, but the 
representative in a September 2001 statement waived review by 
the RO.

As noted above, the Board in the May 2000 decision denied the 
claim of service connection for chorioretinitis and uveitis 
with blindness and the claim for benefits under 38 U.S.C.A. 
§ 1151 for chorioretinitis and uveitis with blindness.  The 
veteran appealed the issues to the Court, and in March 2001 
the Court granted the Secretary's motion to vacate the Board 
decision and to remand the matter to the Board.

II.  Legal Criteria

Service Connection

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

However, evidence that is simply information recorded by a 
medical examiner and that is not enhanced by any additional 
medical comment by that examiner is not competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Furthermore, a medical opinion that apparently relies on a 
history given by the veteran can be of limited probative 
value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001)).  See also 38 C.F.R. 
§ 3.102 (2001).



38 U.S.C.A. § 1151

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
a claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC 40-97 (December 31, 1997).  
In other words, for claims filed prior to October 1, 1997, 
38 C.F.R. § 3.358, which does not require a showing of fault, 
applies.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).

Under 38 C.F.R. § 3.358, compensation is payable for an 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA medical treatment.  In determining that 
additional disability exists, two considerations govern.  
First, the veteran's physical condition immediately prior to 
the disease or injury, on which the claim for compensation is 
based, is compared with the subsequent physical condition 
resulting from the disease or injury, with each body part 
involved being considered separately.  For medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Second, compensation will not be payable for the continuance 
or natural progress of disease or injuries for which the 
treatment was authorized.  38 C.F.R. § 3.358(a) (2001).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of medical treatment, 
three principles govern.  First, the additional disability 
must actually be the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Second, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of medical 
treatment.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b) (2001).

III.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

The Board has reviewed this case in light of the new 
legislation and regulations.  As explained below, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him and his 
representative of the information and evidence necessary to 
substantiate his claim and of the efforts to assist him.  
Thus, although the RO did not have the benefit of the 
explicit provisions of the VCAA of 2000 or the new 
regulations, VA's duties have been fulfilled.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001);  66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R § 3.159 (b)).  When VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159 (b)).  
Through letters, the August 1998 statement of the case, and 
the May 1999 supplemental statement of the case, the RO 
informed the veteran of (1) the information and medical and 
lay evidence that that was necessary to substantiate his 
claims, and (2) his responsibilities for providing that 
information and medical and lay evidence.  In September 1999, 
the veteran's claims file was transferred to the Denver, 
Colorado, VA RO for review by the representative.  Therefore, 
the veteran and his representative have been notified of the 
information and evidence needed to substantiate this claim.  
Id.

In a claim for disability compensation, VA will make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim; other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R § 3.159).  

The veteran's service medical records are in the file.  The 
RO successfully obtained many VA medical records and 
attempted to obtain more VA medical records from the San 
Diego, California, VA Medical Center, and the Houston, Texas, 
VA Medical Center.  In December 1998, the San Diego VA 
Medical Center indicated that it did not have any records, 
but as noted above, many records from that facility had 
already been associated with the claims file.  The RO 
attempted twice to obtain the 1966 VA hospitalization records 
pertaining to the alleged alcohol injection.  Specifically, 
the RO contacted the Houston VA Medical Center, in October 
1996, and that facility in turn contacted the NARA Federal 
Record Center.  However, the record center did not have any 
records pertaining to hospitalization of the veteran in 1966.  
The RO informed the veteran in an April 1997 letter of the 
attempt to obtain such records.  The RO contacted the Houston 
VA Medical Center again in November 1998, but that facility 
reiterated that no such records were there.  The RO informed 
the veteran in the May 1999 supplemental statement of the 
case of the efforts to obtain VA medical records.  As noted 
above, the claims file was available for review by the 
representative in October 1999.  In light of the above, VA 
has fulfilled its duty to assist in obtaining relevant 
records from Federal government sources and has properly 
notified the veteran and his representative of the efforts to 
obtain such records.  Id.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Id.  In September 
1998, the veteran indicated that he had already submitted all 
reports and opinions of private doctors who treated him.  
However, he authorized the release of the records of Dr. 
Hofmann and Dr. Amegin anyway.  In February 1999, the RO was 
informed that Dr. Hofmann was dead and that Dr. Amegin had 
taken over his practice.  The RO wrote to Dr. Amegin in March 
1999 and requested that he provide further explanation and 
rationale for his opinion.  In April 1999, the representative 
informed the RO that Dr. Amegin would not provide any 
additional records or another statement.  The RO contacted 
Dr. Amegin's office the next day and confirmed that 
information.  The RO informed the veteran in the May 1999 
supplemental statement of the case of the efforts to obtain 
Dr. Amegin's records.  Also, as previously noted, the 
veteran's claims file was transferred in September 1999 to 
the Denver, Colorado, VA RO for review by the representative.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records from non-Federal government sources and has 
properly notified the veteran and his representative of the 
efforts to obtain such records.  Id.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does: 

(A) Contain competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; 

(B) Establish that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in [38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317] manifesting 
during an applicable presumptive period provided 
the claimant has the required service or triggering 
event to qualify for that presumption; and 

(C) Indicate that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.

66 Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R 
§ 3.159(c)(4)(i)(A)-(C)).  The possible association between 
the claimed disability or symptoms and the established event, 
injury, or disease in service or another service-connected 
disability could be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  66 Fed. Reg. at 45,631 
(to be codified as amended at 38 C.F.R § 3.159(c)(4)(ii)).

The RO obtained a medical opinion addressing whether the 
chorioretinitis and uveitis were related to the in-service 
eye injury or to the alleged alcohol injection performed at a 
VA facility.  Moreover, the veteran has been examined 
numerous times by VA since the initial manifestations of the 
chorioretinitis and uveitis.  Therefore, a current medical 
examination is not necessary.  66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)(i)(A)-(C)).

Furthermore, the RO complied with the directives of the June 
1998 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The veteran contends, in pertinent part, that his blindness 
is due to eye disorders which developed as a result of in-
service injuries to his head and eyes.  He argues that he 
experienced continued eye pain and a progressive loss of 
vision since his service injuries, and that service 
connection is thus warranted for his blindness.  

Service medical records reflect that the veteran was injured 
when a vehicle in which he was riding overturned and he was 
thrown out.  Despite the recent newspaper article and other 
statements by the veteran that he was injured in combat, 
contemporaneous service department records, including a 
statement made by the veteran before his separation from 
service, unequivocally show that this is not accurate.  The 
service medical records also reflect that the accident 
occurred in February 1946, well after the surrender of Japan.  
Therefore, 38 U.S.C.A. § 1154 is not applicable.  

Additionally, the veteran's report to various doctors after 
service that he was unconscious for two days, is inconsistent 
with the service medical records.  Those records show that 
his relevant injuries were a laceration of the right upper 
eyelid and eyebrow, for which service connection is in 
effect.  In the right eye, there was evidence of considerable 
periorbital ecchymosis and edema as well as subconjunctival 
hemorrhage on admission to the hospital.  The service medical 
records specifically note the absence of any evidence of a 
fracture and that skull X-rays were normal.  There is also no 
indication of an injury to the right cornea or globe.  As for 
the left eye, there was only evidence of extensive 
periorbital ecchymosis and edema along with a hematoma 
superior to the left eyelid.  On the fourth day of 
hospitalization, the veteran reported that one of his eyes 
felt better.  The only eye "surgery" or "operation" during 
service was suturing of the right eyelid/eyebrow laceration.  
No further complaints or findings of eye problems were noted 
during hospitalization or afterwards, and by mid-March 1946 
the veteran was completely asymptomatic with regard to his 
injuries.  

Additionally, at the time of the service discharge 
examination, the veteran's uncorrected vision was 20/20, each 
eye, and no eye disease or pathology was found.  This is 
competent and probative evidence that his visual acuity was 
normal as tested at service separation and that no eye 
abnormalities were detected, despite any assertions of 
gradual loss of vision since the in-service accident.  As to 
any eye pathology that the veteran may believe started in 
service, he is not competent as a lay person to testify to 
the presence of anything but observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398 (1995).

The veteran first filed a claim for VA disability benefits in 
1956 but did not mention any post-service treatment for 
problems related to his head/eye injury, and there are no 
medical records earlier than the mid 1950s showing complaints 
of right eye/head pain or other relevant complaints.  
Additionally, an evaluation in 1957 revealed only one 
abnormality, a few nondisabling congenital medullated nerve 
fibers in the left eye, and the veteran's ocular status was 
described as normal.  In May 1962, Dr. Salinger noted that a 
July 1958 eye examination been normal.  Although an 
evaluation in 1959 noted possible glaucoma, it did not relate 
that tentative diagnosis to injuries incurred in service.  
During VA hospitalization in late 1962, an area of 
depigmentation in the veteran's left retina was noted, but 
the eye examination was otherwise normal.  In May 1963, 
findings on a VA eye examination were suggestive of glaucoma, 
but by September of that year it was noted that repeated eye 
tests for glaucoma were negative.  

Dr. Freeman's June 1963 report notes that, following the 
motor vehicle accident, the veteran had been unconscious for 
two days during which his right eye had been operated on.  
That history is unsupported by the relevant service medical 
records which do not document the claimed period of 
unconsciousness, and show that that the only "operation" 
was suturing of the laceration.  In any event, the only 
residual of an eye injury that Dr. Freeman could find was the 
scarring of the right eyelid.  In April 1994 Dr. Montgomery 
noted that it some of the veteran's present symptoms possibly 
were related to the in-service head injury, but he did not 
specify what those symptoms were or discuss what he believed 
the head injury to be.  Dr. Krishna noted in a September 1964 
medical certificate that the veteran had refractive error, 
which is not a disease or injury of the eyes, and in October 
1968 Dr. Krishna stated that the veteran's loss of vision had 
begun only a year earlier, which was more than ten years 
after service.  Thus, these doctors did provide a diagnosis 
of chorioretinitis or uveitis or other eye pathology and the 
only identified residual of the in-service eye injury was 
scarring of the right eyelid, which has been service 
connected.  

The evidence indicates that uveitis was not noted until 1967 
and chorioretinitis was not diagnosed until VA 
hospitalization in February 1968, at which time there was a 
discharge diagnosis of bilateral posterior pole 
chorioretinitis of probable luetic etiology.  Dr. Kuppinger 
noted in his March 1968 statement that the veteran's eye 
pathology began in about September 1967 and that the origin 
was unknown.  In his March 1968 statement Dr. Griffey also 
indicated that uveitis was first noted in late September 
1967, and that the etiology and time of onset were unknown.  
While Dr. Griffey also noted the scar above the veteran's 
right eye, he did not suggest that whatever caused the scar 
caused the eye disorder.  During the veteran's August 1968 VA 
hospitalization, posterior uveitis and chorioretinitis were 
noted and thought possibly to be of syphilitic etiology, not 
due to the in-service head/eye injury.  Although Dr. Brooks, 
in an undated statement, noted a history of trauma with 
possible subsequent uveitis, he did not identify the trauma 
or otherwise link uveitis to service.  Accordingly, none of 
this evidence shows that uveitis or chorioretinitis had its 
onset during service or was caused by the in-service head/eye 
injury.  

When the veteran was afforded a VA examination in June 1970 
he reported that the in service head injury involved a skull 
fracture and that he had been in a coma.  That history is not 
supported by the service medical records.  To the contrary, 
X-rays during and after service showed no evidence of a skull 
fracture and there is no documented "coma."  Nevertheless, 
even with that inaccurate history, the examiner did not link 
chorioretinitis to any incident of service.  In sum, no 
medical professional who examined the veteran in the late 
1960s or the early 1970s indicated that chorioretinitis 
and/or uveitis was related to the in-service trauma.  

Dr. Withers has submitted several statements in support of 
the veteran's claim.  In late 1968, Dr. Withers opined that 
the veteran's eye pathology was related to a claimed VA 
alcohol injection in late 1966 because he had had a prior 
history of good vision.  However in May 1974, Dr. Withers 
wrote the veteran had had a gradual loss of vision since in-
service eye injuries.  At that time he also stated that the 
veteran's type of chorioretinitis was uncommon and could only 
be explained as a war-connected injury because it fit "no 
other category."  Exactly what Dr. Withers' meant by "war-
connected" is unclear since the veteran's injury was 
sustained while he was returning from sightseeing with some 
other servicemen.  In any event, the probative value of these 
statements is lessened by their inconsistency.  

In a December 1977 statement, Dr. Withers characterized the 
veteran's service and VA medical records as "evasive," also 
noting that after the in-service accident the veteran was 
unconscious for two days and on the critical list for five 
days.  The service medical records are, in fact, detailed and 
the VA records are extensive.  As already noted, the claim of 
unconsciousness for two days is unsupported by and 
inconsistent with the service medical records, so that 
history is rejected and one must question whether Dr. Withers 
ever read those records.  The service medical records do show 
that the veteran was placed on the serious list and special 
watch order following the accident and was unable to remember 
details the accident; however, any opinion that links his 
visual disability to an injury that resulted in two days of 
unconsciousness is not probative.  Additionally, lacking an 
explanation for his conclusion that the veteran sustained 
"severe" eye injuries in service, Dr. Withers opinion 
relating current disability to the in-service trauma is at 
best of limited value.  

Dr. Withers submitted additional statements in the late 1980s 
and early 1990s.  In February 1988 he reported having treated 
the veteran's eye problems since 1966 and that it was 
probable his blindness was service related because his 
troubles began at the end of World War II.  However, in a 
1958 certificate prepared by Dr. Withers, he made no 
reference to any eye problems and in October 1968 he stated 
that the veteran's vision was normal until at least February 
1967.  This also conflicts with his August 1993 statement 
that when he "first" saw the veteran in 1967 his vision was 
less than 20/200.  

Thus, although Dr. Withers has written multiple statements 
over the years on the veteran's behalf, those statements, 
which regardless of their number represent the opinion of 
only one person, are of limited probative value due to their 
inconsistencies and apparent reliance on history given by the 
veteran.  See Curry, 7 Vet. App. at 68.

VA treatment records dated in the late 1970s address the 
etiology of the veteran's eye disorders, generally indicating 
that the etiology was unknown, although in July 1979 a VA 
doctor specifically opined that the eye disease was not 
related to trauma.  Although a February 1978 VA progress note 
indicates the presence of a bone fracture of the rim above 
one eye and the veteran asserts that he fractured his right 
orbit during the in-service accident, there is no support for 
a fracture in the service medical records, was reviewed.  In 
that regard, skull X-rays taken following the in-service 
accident were normal as were X-rays taken by VA in 1962, and 
by Dr. Viada in the mid-1960s.  Additionally, November 1979 
X-rays of the both orbits revealed no bony abnormalities.  
The optic foramina were within normal limits, and no foreign 
bodies were noted.  A bone scan of the skull and zygoma taken 
during the 1981 hospitalization was negative, and Dr. Vlasak 
noted in her 1997 opinion that it was clearly documented that 
there was no fracture at the time of the injury.  She 
explained that there was normally a notch in the superior 
orbital rim that was probably confused with a fracture after 
the veteran gave such a history.  Thus, the preponderance of 
the competent and probative evidence shows that the veteran 
did not fracture his skull or the orbit of the right eye 
during service.
 
The claims file contains many VA treatment records from 1981 
to 1984, most of which note the etiology of the veteran's eye 
disorders as unknown or possibly due to syphilis.  Some of 
the records of the 1981 blind rehabilitation treatment 
reference gradual visual loss since 1947 when the veteran was 
involved in truck accident and note a provisional diagnosis 
of blindness due to trauma.  However, the hospital discharge 
report provides a diagnosis of blindness secondary to 
bilateral chorioretinitis, etiology undetermined.  That 
document is particularly probative since it reflects the 
final diagnosis.  It must be noted that since claims folders 
are kept at regional offices rather than VA medical 
facilities, outpatient and inpatient reports do not generally 
reflect examination of the claims file, and any history noted 
is often that given by the patient or obtained from earlier 
VA medical records.  To the extent that opinions relating the 
veteran's visual disability to an in-service injury as 
related by the veteran, rather than as reflected in the 
service medical records, are of limited probative value if 
the self-stated history conflicts with the medical evidence.  
See id.

At the time of the November 1981 VA eye examination, a 
depression at the mid-portion of the right eyebrow was noted 
and indicated to be a residual of an old fracture.  
Nevertheless, the examiner described the etiology of 
chorioretinitis as undetermined.  Records of VA 
hospitalization from April to May 1984 reflect that the 
veteran reported having had a severe superior orbital rim 
fracture on the right, and physical examination revealed a 
marked depression in that area attributed to an old fracture.  
However, the radiographic evidence does not support such a 
history and, as a layperson, the veteran is not competent to 
establish that he had a fracture during service.   

In his November 1984 statement, Dr. Perez, who did not 
believe that the veteran's retinopathy was of syphilitic 
etiology, noted a history of eye and head trauma during World 
War II.  Dr. Perez stated that the veteran had an unusual 
retinopathy resembling retinitis pigmentosa and also 
resembling "birdshot retinopathy," which followed external 
trauma to the globe.  However, Dr. Perez did not specifically 
link any such injury to service and there is no indication 
that reviewed the claims file, including the service medical 
records.  Additionally, the claims file does not appear to 
reflect that the veteran has been legally blind since 1966, 
as stated by Dr. Perez.  Accordingly, Dr. Perez's opinion is 
of limited probative value.  See id.

Beginning in December 1984, Dr. Hofmann provided medical 
opinions on the etiology of the veteran's eye disorders, 
noting in his December 1984 statement a history of severe 
external trauma to the front of the head.  In his September 
1985 letter, Dr. Hofmann noted that the veteran dated the 
onset of poor vision to war-related trauma thirty-eight years 
ago.  Again this history is not supported by the record in 
that the veteran's vision was normal on his service 
separation examination and on a VA examination in 1957, more 
than 10 years after service, when only a congenital left disc 
anomaly was noted and described as not disabling.  Thus, 
although Dr. Hofmann associated the veteran's retinal 
degeneration with trauma, it does not appear that he had 
reviewed the claims file and it is not known whether any 
attempt to link the eye disability to in-service trauma was 
consistent with the actual facts of the case.  Significantly, 
in his October 1987 statement Dr. Hofmann dated the veteran's 
disorder to over forty years earlier, when the veteran was 
"involved in an explosive contusive blast injury."  This is 
not an accurate history since the veteran's head/eye injury 
clearly was due an automobile accident, not an explosive 
blast.  Thus, the opinion of Dr. Hofmann is of little 
probative value.   

Records of VA hospitalization from November 1985 to February 
1986 reference the etiology of the veteran's eye disorders, 
indicating on November 25 that chorioretinal scarring could 
be secondary to an array of disorders, including sympathetic 
ophthalmia.  Another November 25 record reflects an 
assessment of choroidal and retinal atrophy possibly 
secondary to optic neuritis and trauma.  A record of December 
shows a diagnosis of blindness secondary to trauma.  However, 
the hospital discharge report gives a diagnosis of blindness 
due to extensive choroidoretinitis of unknown etiology.  
Since that diagnosis was made at hospital discharge and 
subsequent to the notations of etiology, it is considered 
more probative.  Additionally, it does not appear that any 
opinions relating the eye disability to an in-service eye 
injury were based on a review of the actual record so they 
are of limited probative value.  

The December 1988 independent medical specialist, Dr. Rao, 
who reviewed the entire record as it existed at that time, 
including the service medical records, concluded that the 
chorioretinitis and uveitis with blindness were not causally 
or etiologically related to in-service trauma.  He emphasized 
that there was no in-service evidence of a penetrating eye 
injury and no evidence of chorioretinitis or uveitis on the 
January 1957 examination, which revealed normal vision.  Dr. 
Rao specifically noted that uveitis and chorioretinitis 
usually develop within forty-eight hours after trauma, in 
contrast to the diagnosis in the veteran's case two decades 
after the initial injury.  He also cited visual acuity 
measurements in 1968 as probably indicating the onset of the 
eye disorders immediately before that examination rather than 
decades earlier.  Finally, Dr. Rao indicated that sympathetic 
ophthalmia was unlikely in the veteran's case because there 
was no evidence of a penetrating eye injury in 1946.  The 
doctor initially referenced the question before him as one of 
whether "it is more likely or probable than not that the 
veteran's uveitis and chorioretinitis" were causally or 
etiologically related to trauma in service, which is not the 
correct standard since favorable evidence need only be in 
equipoise with that against a case to permit a grant of the 
benefit.  It is clear, however, that Dr. Rao applied the 
correct standard since he stated that he "strongly" 
believed there was "no etiologic relation" between the in-
service trauma and the disorders causing blindness. 

The veteran was evaluated again by VA in the early 1990s, and 
a June 1990 VA treatment record notes blindness due to a 
possible orbital fracture.  Again, there is no indication 
that this notation was anything more than history reported by 
the veteran since the medical evidence does not show an in-
service fracture.  See LeShore, 8 Vet. App. at 409.  

In regard to Dr. Amegin's statements, in May 1996 he said 
that after reading military medical records, his findings 
included bilateral traumatic retinitis and optic atrophy, 
probably trauma related.  In September 1996, he stated that 
the diagnoses included optic nerve pallor, probably trauma 
related.  In his January 1997 letter, Dr. Amegin indicated 
that he had reviewed all documents sent to him from VA and 
all documents that were previously submitted, including the 
opinions of Drs. Hofmann, Withers, and Perez, and many 
others.  He indicated that he agreed that the veteran's 
blindness resulted from in-service trauma.  However, when VA 
requested that he provide further explanation and rationale 
for his opinion, he refused to do so, thus diminishing the 
weight of his opinion.  

In 1997, after reviewing the entire claims file, including 
the service medical records, and citing the numerous 
diagnoses of record, Dr. Vlasak addressed the etiology of the 
veteran's eye problems and concluded that he had 
chorioretinitis and uveitis of unknown etiology.  Dr. Vlasak 
emphasized that the veteran did not have a penetrating ocular 
injury or intraocular surgery in service, stating that the 
absence of such was "very well documented" and that he only 
had stitches for a laceration of the eyelid.  She also 
indicated that sympathetic ophthalmia had a typical course 
and clinical picture but that the evidence regarding the 
course of the veteran's disease and treatment were too sparse 
to make any real conclusions regarding his case.  However, 
she noted that according to medical sources ninety percent of 
cases of sympathetic ophthalmia occurred within one year of 
injury and that sympathetic ophthalmia was more common within 
a few weeks to months following an injury.  Although Dr. 
Vlasak indicated that it was "possible" the veteran had an 
occult rupture in service (so sympathetic ophthalmia could 
not be definitively ruled out), she specifically noted that 
no rupture was noted at the time of the accident.  Noting 
that it might be "possible" the veteran had an occult 
rupture and that sympathetic ophthalmia could not be "ruled 
out," it was, nevertheless, her opinion that the etiology of 
the veteran's eye condition was "unknown."  Therefore, this 
opinion goes against the claim.  

Subsequent VA hospital records from November to December 
1999, again reflect a past history of blindness secondary to 
trauma during World War II, but there is no indication that 
this information was anything more than history reported by 
the veteran.  See id.

The Board acknowledges that the private doctors referenced 
above are competent medical professionals and has considered 
their opinions in conjunction with the other evidence of 
record.  Notably, none of those doctors, except possibly Dr. 
Amegin, reviewed the service medical records and other 
documents in the claims file.  Some of their 
diagnoses/opinions are based on a history shown to be 
incomplete and/or inaccurate, and Dr. Withers in particular 
was inconsistent in some of his statements.  On the other 
hand, the opinions of the Dr. Rao and Dr. Vlasak followed 
their review of the complete record, were based on the facts 
including an accurate representation of the nature of the 
veteran's in-service injury, and are comprehensive in their 
scope.  Thus, they are of great probative value.   

In sum, the Board finds the extensively detailed rationales 
and bases offered by Drs. Vlasak and Rao, along with the 
various opinions of other medical professionals - both VA and 
non-VA - that the etiology of the veteran's current eye 
disorders is unknown, to be of more probative value than the 
opinions offered by the private doctors and by the VA medical 
professionals who relied on a history given by the veteran, 
which on a number of occasions actually conflicted with the 
medical records.  The opinions of Drs. Vlasak and Rao and the 
others who concluded that the etiology was unknown or was not 
due to the in-service eye injuries are against the claim for 
service connection.  Thus, after weighing the evidence, the 
Board concluded that the preponderance of the competent, 
credible and probative evidence shows that the veteran did 
not have a chronic eye disorder during active service and 
that the chorioretinitis and uveitis, with blindness, are of 
post-service onset and are not otherwise related to active 
service, including the in-service eye/head injuries.  For 
these reasons, the veteran's claim for direct service 
connection must be denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102 and 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).

38 U.S.C.A. § 1151

The veteran argues, in the alternative, that VA treatment 
with an alcohol injection in or around 1966, caused or 
aggravated his eye problems.  Since the veteran's claim on 
that basis was filed before October 1997, it must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in a decision dated in 1969, the Board 
referred to an administrative record not currently in the 
claims file.  As reported in the 1969 Board decision, that 
record would appear to support the veteran's contention that 
an alcohol injection of the right supraorbital nerve was 
recommended in November 1966.  However, despite multiple 
attempts to obtain records of any alcohol injection into the 
right supraorbital nerve, the RO was unable to obtain any 
such records.   The RO has associated extensive VA records 
with the claims file, spanning several decades, to include 
records retrieved from storage.  The nearest reference to 
treatment with alcohol appears in a record dated in May 1964, 
at which time the veteran apparently was treated with "alc" 
for left ear pain.  The records also show that in June 1964, 
he received vitamin B12 injections at VA.  There is, in 
short, no documentation of record showing an alcohol 
injection into the veteran's supraorbital nerve.  Rather, the 
record contains the notation by other physicians of the 
veteran's history of such injection.  An opinion based upon a 
history given by the veteran can be of limited probative 
value.  See Curry, 7 Vet. App. at 68.  

Even after the claimed injection would have been administered 
the veteran still argued that his eye disability was due to 
the in-service injury, and the February 1968 VA 
hospitalization records mention nothing of an injection and 
reflect that there was no history of ocular trauma or 
surgical procedures on the eyes.  At that time the diagnosis 
of chorioretinitis was opined to be probably of luetic 
etiology.  

Both Dr. Kuppinger and Dr. Griffey in their March 1968 
statements noted that the veteran's current eye pathology 
began (or was first noted) in September 1967 and that the 
origin was unknown.  Furthermore, the impression from an eye 
evaluation during the August 1968 VA hospitalization was 
posterior uveitis and chorioretinitis, possibly syphilitic in 
etiology.  While Dr. Brooks in an undated statement noted a 
history of trauma with possible subsequent uveitis, he did 
not indicate the nature of the trauma.  Additionally, the 
doctor who treated the veteran at the naval hospital in San 
Diego in 1969, and was familiar with the veteran's history of 
an alcohol injection, noted in October 1969 that the etiology 
of the chorioretinitis was unknown.  The June 1970 VA 
examiner, who noted a history of an alcohol injection above 
the right eye in November 1966, did not attribute the 
veteran's visual disability to any such injection.  In short, 
the above-mentioned medical professionals who examined the 
veteran in the late 1960s and early 1970s did not indicate at 
that time that chorioretinitis and/or uveitis was related to 
an alcohol injection performed by VA.

As mentioned above, Dr. Withers' 1968 opinions link the 
injection to the veteran's ocular deterioration, apparently 
based on a presumption that the injection was into the orbit 
of the right eye.  Yet, years later, in 1974, Dr. Withers 
related that the only explanation for the veteran's 
chorioretinitis was a war-connected injury, and maintained 
the latter opinion in subsequent statements.  Thus, Dr. 
Withers has been inconsistent in his statements and 
apparently has formed his opinions based on history given by 
the veteran.  

Other records also contain inconsistencies, such as in regard 
to when the injection took place.  To the extent that records 
relate a claimed chronology of events as reported by the 
veteran, they are of limited probative value.  Such is true 
of the July 22, 1969, VA treatment record.  Furthermore, no 
other competent professional of record has related the 
veteran's eye problems specifically to a reported alcohol 
injection.  VA treatment records from the late 1970s address 
the matter of the etiology of the eye disorders generally 
noting that the etiology was unknown.  Although the veteran 
reported a history of an alcohol injection in the right eye 
during a July 1978 eye evaluation, the examiner did not 
relate the current disorders to such a procedure.  
Additionally, in August 1978, it was indicated that the 
veteran's chorioretinitis was of unknown etiology and in July 
1979, a VA doctor specifically stated that the eye disease 
was not related to trauma.  Although during VA 
hospitalizations in 1983 and 1984 for cataract surgery, the 
veteran reported having had an alcohol injection in the right 
superior orbital region, the hospital records do not reflect 
any notation relating his eye disorders to any injection.  
Additionally, the August 15, 1984, treatment record, which 
notes a history of trauma to the eyes and an alcohol 
injection in the right eye, does not link blindness to the 
treatment process.  

Furthermore, some records from the VA hospitalization from 
November 1985 to February 1986 address the etiology of the 
eye disorders.  One November 25, 1985, record shows that the 
chorioretinal scarring could be secondary to an array of 
disorders, including sympathetic ophthalmia.  However, those 
records do not reflect that the veteran even reported having 
had an alcohol injection in 1966, and,  therefore, do not 
support the 38 U.S.C.A. § 1151 claim.  

Dr. Vlasak, who conducted a thorough review of the veteran's 
records, specifically considered the reported alcohol 
injection as a cause of the veteran's blindness/eye 
deterioration.  Dr. Vlasak noted that a properly performed 
injection would not involve any globe penetration and that 
chorioretinitis and uveitis probably do not follow such a 
procedure, noting that there were no cases in the literature 
of chorioretinitis and uveitis as a side effect following an 
alcohol injection to the supraorbital nerve.  While 
Dr. Vlasak noted that an accidental penetration of the globe 
could have theoretically occurred, leading to the veteran's 
chorioretinitis and uveitis, she also noted that there is no 
evidence showing global penetration at the time of the 
alcohol injection.  Dr. Vlasak concluded that the diagnosis 
was chorioretinitis and uveitis of an unknown etiology.  

The veteran's own opinion and that of his representative as 
to the cause of the veteran's eye disability are not 
competent evidence as neither is shown to be qualified to 
render such an opinion.  See 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.

The Board finds that the opinion obtained by VA from Dr. 
Vlasak, along with the various opinions of other medical 
professionals - both VA and non-VA - that the etiology of the 
current disorders is unknown, of more probative value than 
the opinion offered by Dr. Withers.  Dr. Withers is the only 
physician of record who directly attributed the veteran's 
uveitis and chorioretinitis to a reported alcohol injection.  
Not only is the record absent for documentation of such 
alcohol injection, but, from a review of Dr. Withers' 
statements, it appears he amended his initial opinion to 
conform to the opinion of other physicians, and formed both 
opinions without benefit of review of pertinent service and 
post-service evidence.  It is thus of lesser value when 
contrasted to Dr. Vlasic's opinion; the latter was based on a 
full review of the file.  In sum, the preponderance of the 
competent, credible and probative evidence shows that the 
chorioretinitis and uveitis, with blindness, were not caused 
or worsened by VA treatment in the form of an alcohol 
injection.  Put another way, there is no persuasive evidence 
of additional disability from the alcohol injection allegedly 
performed at a VA medical center.  For these reasons, the 
veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. at 45,630-
32 (to be codified as amended at 38 C.F.R §§ 3.102 and 
3.159); 38 C.F.R. §§ 3.102, 3.358 (2001).













ORDER

Service connection for chorioretinitis and uveitis, with 
blindness, is denied.

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
chorioretinitis and uveitis, with blindness, are denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

